Exhibit 10.11

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of July 24, 2013

among

REXFORD INDUSTRIAL REALTY, L.P.,

as Borrower,

REXFORD INDUSTRIAL REALTY, INC.,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.,

as

Co-Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   Article I. Definitions and Accounting Terms      1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     27   

1.03

 

Accounting Terms

     28   

1.04

 

Rounding

     28   

1.05

 

Times of Day

     28   

1.06

 

Letter of Credit Amounts

     28    Article II. The Commitments and Credit Extensions      28   

2.01

 

Committed Loans

     28   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     29   

2.03

 

Letters of Credit

     30   

2.04

 

Swing Line Loans

     38   

2.05

 

Prepayments

     41   

2.06

 

Termination or Reduction of Commitments

     42   

2.07

 

Repayment of Loans

     42   

2.08

 

Interest

     42   

2.09

 

Fees

     43   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     43   

2.11

 

Evidence of Debt

     44   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     44   

2.13

 

Sharing of Payments by Lenders

     46   

2.14

 

Extension of Maturity Date

     47   

2.15

 

Increase in Commitments

     48   

2.16

 

Cash Collateral

     49   

2.17

 

Defaulting Lenders

     50    Article III. Taxes, Yield Protection and Illegality      52   

3.01

 

Taxes

     52   

3.02

 

Illegality

     57   

3.03

 

Inability to Determine Rates

     57   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     57   

3.05

 

Compensation for Losses

     59   

3.06

 

Mitigation Obligations; Replacement of Lenders

     59   

3.07

 

Survival

     60    Article IV. Parent Guaranty      60   

4.01

 

The Guaranty

     60   

4.02

 

Obligations Unconditional

     60   

4.03

 

Reinstatement

     61   

4.04

 

Certain Waivers

     61   

4.05

 

Remedies

     62   

4.06

 

Rights of Contribution

     62   

4.07

 

Guaranty of Payment; Continuing Guaranty

     62   



--------------------------------------------------------------------------------

Article V. Borrowing Base      62   

5.01

 

Initial Borrowing Base

     62   

5.02

 

Requests for Admission into Borrowing Base

     62   

5.03

 

Eligibility

     63   

5.04

 

Approvals and Notices

     64   

5.05

 

Exclusion Event

     64   

5.06

 

Release of Borrowing Base Property

     64   

5.07

 

Appraisals of Borrowing Base Properties

     65   

5.08

 

Minimum Borrowing Base Requirements

     65    Article VI. Conditions Precedent to Credit Extensions      65   

6.01

 

Conditions of Initial Credit Extension

     65   

6.02

 

Conditions to all Credit Extensions

     67    Article VII. Representations and Warranties      67   

7.01

 

Existence, Qualification and Power; Compliance with Laws

     68   

7.02

 

Authorization; No Contravention

     68   

7.03

 

Governmental Authorization; Other Consents

     68   

7.04

 

Binding Effect

     68   

7.05

 

Financial Statements; No Material Adverse Effect

     68   

7.06

 

Litigation

     69   

7.07

 

No Default

     69   

7.08

 

Ownership of Property; Liens

     69   

7.09

 

Environmental Compliance

     69   

7.10

 

Insurance

     70   

7.11

 

Taxes

     70   

7.12

 

ERISA Compliance

     70   

7.13

 

Subsidiaries; Equity Interests

     71   

7.14

 

Margin Regulations; Investment Company Act

     71   

7.15

 

Disclosure

     71   

7.16

 

Compliance with Laws

     71   

7.17

 

Taxpayer Identification Number

     72   

7.18

 

Borrowing Base Properties

     72   

7.19

 

Ground Leases

     72   

7.20

 

Solvency

     73   

7.21

 

REIT Status

     73   

7.22

 

OFAC

     73    Article VIII. Affirmative Covenants      73   

8.01

 

Financial Statements

     73   

8.02

 

Certificates; Other Information

     74   

8.03

 

Notices

     76   

8.04

 

Payment of Obligations

     77   

8.05

 

Preservation of Existence, Etc

     77   

8.06

 

Maintenance of Properties

     77   

8.07

 

Maintenance of Insurance

     78   

8.08

 

Compliance with Laws

     79   

8.09

 

Books and Records

     79   

8.10

 

Inspection Rights

     79   

8.11

 

Use of Proceeds

     80   

8.12

 

Environmental Matters

     80   

8.13

 

Acceptable Ground Leases

     81   

8.14

 

Reports and Testing

     81   

 

ii



--------------------------------------------------------------------------------

8.15

 

Guaranties

     81   

8.16

 

Keepwell

     81   

8.17

 

REIT Status

     81   

8.18

 

Further Assurances

     82    Article IX. Negative Covenants      82   

9.01

 

Liens

     82   

9.02

 

Investments

     83   

9.03

 

Fundamental Changes

     84   

9.04

 

Dispositions

     84   

9.05

 

Restricted Payments

     85   

9.06

 

Change in Nature of Business

     86   

9.07

 

Transactions with Affiliates

     86   

9.08

 

Burdensome Agreements

     86   

9.09

 

Use of Proceeds

     86   

9.10

 

Borrowing Base Properties

     86   

9.11

 

Acceptable Ground Leases

     87   

9.12

 

Amendments of Organization Documents

     87   

9.13

 

Accounting Changes

     87   

9.14

 

Sanctions

     87   

9.15

 

Financial Covenants

     87   

9.16

 

ERISA Compliance

     88    Article X. Events of Default and Remedies      88   

10.01

 

Events of Default

     88   

10.02

 

Remedies Upon Event of Default

     90   

10.03

 

Application of Funds

     90    Article XI. Administrative Agent      91   

11.01

 

Appointment and Authority

     91   

11.02

 

Rights as a Lender

     92   

11.03

 

Exculpatory Provisions

     92   

11.04

 

Reliance by Administrative Agent

     93   

11.05

 

Delegation of Duties

     93   

11.06

 

Resignation of Administrative Agent

     93   

11.07

 

Non-Reliance on Administrative Agent and Other Lenders

     95   

11.08

 

No Other Duties, Etc

     95   

11.09

 

Administrative Agent May File Proofs of Claim

     95   

11.10

 

Guaranty Matters

     95    Article XII. Miscellaneous      96   

12.01

 

Amendments, Etc

     96   

12.02

 

Notices; Effectiveness; Electronic Communication

     97   

12.03

 

No Waiver; Cumulative Remedies; Enforcement

     99   

12.04

 

Expenses; Indemnity; Damage Waiver

     99   

12.05

 

Payments Set Aside

     101   

12.06

 

Successors and Assigns

     102   

12.07

 

Treatment of Certain Information; Confidentiality

     106   

12.08

 

Right of Setoff

     107   

12.09

 

Interest Rate Limitation

     107   

12.10

 

Counterparts; Integration; Effectiveness

     107   

 

iii



--------------------------------------------------------------------------------

12.11

 

Survival of Representations and Warranties

     108   

12.12

 

Severability

     108   

12.13

 

Replacement of Lenders

     108   

12.14

 

Governing Law; Jurisdiction; Etc

     109   

12.15

 

Waiver of Jury Trial

     110   

12.16

 

No Advisory or Fiduciary Responsibility

     110   

12.17

 

Electronic Execution of Assignments and Certain Other Documents

     110   

12.18

 

USA PATRIOT Act

     111   

12.19

 

Time of the Essence

     111   

12.20

 

ENTIRE AGREEMENT

     111   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.01    Initial Borrowing Base
Properties 7.06    Litigation 7.09    Environmental Matters 7.13   
Subsidiaries; Other Equity Investments; Equity Interests in Borrower 9.02   
Existing Investments 12.02    Administrative Agent’s Office; Certain Addresses
for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C    Note D    Compliance
Certificate E-1    Assignment and Assumption E-2    Administrative Questionnaire
F    Borrowing Base Report G    U.S. Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 24, 2013, among
REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership (“Borrower”),
REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation (“Parent”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Ground Lease” means each ground lease with respect to any Borrowing
Base Property executed by a member of the Consolidated Group, as lessee, (a)
that has a remaining lease term (including extension or renewal rights) of at
least thirty (30) years, calculated as of the date such Property becomes a
Borrowing Base Property, (b) that is in full force and effect, (c) is
transferable and assignable either without the landlord’s prior consent or with
such consent, which, however, will not be unreasonably withheld or conditioned
by landlord, (d) pursuant to which (i) no default or terminating event exists
thereunder, and (ii) no event has occurred which but for the passage of time, or
notice, or both would constitute a default or terminating event thereunder, and
(e) that is otherwise reasonably acceptable to Administrative Agent, provided
that such acceptance shall be deemed to have occurred if Administrative Agent
has not indicated that a ground lease is not acceptable within ten (10) Business
Days after receipt of a copy of such ground lease.

“Adjusted EBITDA” means, as of any date, EBITDA for the Consolidated Group for
the most recently ended Calculation Period minus the aggregate Annual Capital
Expenditure Adjustment for all Properties owned or leased (as ground lessee) by
the Consolidated Group.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement. The Aggregate
Commitments as of the Closing Date shall be $200,000,000.

“Agreement” means this Credit Agreement.

“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.

“Applicable Mortgage Constant” means, as of any date, a debt constant based upon
a thirty (30) year, mortgage-style principal amortization at an interest rate
per annum equal to the greater of (a) the ten (10) year Treasury Bill yield as
of such date plus two and one-half percent (2.50%), and (b) six percent and
one-half percent (6.50%).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 10.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 8.02(a):

Applicable Rate

 

Pricing

Level

  

Leverage Ratio

   Letters of
Credit     Eurodollar
Rate     Base Rate  

1

   < 30%      1.35 %      1.35 %      0.40 % 

2

   ³ 30% but < 40%      1.50 %      1.50 %      0.50 % 

3

   ³ 40% but < 50%      1.70 %      1.70 %      0.70 % 

4

   ³ 50% but < 55%      1.85 %      1.85 %      0.85 % 

5

   ³ 55%      2.05 %      2.05 %      1.05 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 5 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Closing Date until adjusted as
set forth above shall be set at Pricing Level 1.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of L/C
Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, as of any date, the Properties identified by Borrower in
the most-recent Borrowing Base Report that meet the criteria set forth in
Section 5.03.

“Borrowing Base Amount” means, as of any date, the sum of (a) Borrowing Base NOI
attributable to the Borrowing Base Properties which have been owned and operated
for at least one (1) full fiscal quarter divided by the Capitalization Rate plus
(b) the book value of the Borrowing Base Properties which have not been owned
and operated for at least one (1) full fiscal quarter; provided that the
aggregate amount of the Borrowing Base Amount attributable to Borrowing Base
Properties described

 

3



--------------------------------------------------------------------------------

in clause (b) above shall not exceed ten percent (10%). For purposes of
determining the “Borrowing Base Amount”, (i) no more than twenty percent (20%)
of the Borrowing Base Amount shall be attributable to any single Borrowing Base
Property, (ii) no more than fifteen percent (15%) of the Borrowing Base NOI may
be from a single tenant, with any excess over such limit being deducted from the
Borrowing Base NOI, and (iii) no more than fifteen percent (15%) of the
Borrowing Base Amount shall be attributable to Borrowing Base Properties that
are ground leased pursuant to Acceptable Ground Leases.

“Borrowing Base NOI” means, for the Borrowing Base Properties, (a) in the case
of any Borrowing Base Property that has been owned and operated for at least
four (4) fiscal quarters, the Net Operating Income from such Borrowing Base
Property for the then most recently ended Calculation Period minus the Annual
Capital Expenditure Adjustment with respect to such Borrowing Base Property,
plus (b) in the case of any Borrowing Base Property that has been owned and
operated for more than one (1) full but less than four (4) full fiscal quarters
as of the most recently ended Calculation Period, the Net Operating Income from
such Borrowing Base Property for the period from the first day of the first full
fiscal quarter during which such Borrowing Base Property was owned and operated
through the end of the most recently ended fiscal quarter for which financial
statements have been delivered, divided by the number of quarters in such period
and multiplied by four (4) minus the Annual Capital Expenditure Adjustment with
respect to such Borrowing Base Property, plus (c) in the case of any Borrowing
Base Property that has been owned and operated for less than one (1) full fiscal
quarter, an estimated amount of quarterly Net Operating Income from such
Borrowing Base Property (as determined based on rent rolls and operating
statements provided in connection with the acquisition of such Borrowing Base
Property and calculated in a manner satisfactory to Administrative Agent)
multiplied by four (4) minus the Annual Capital Expenditure Adjustment with
respect to such Borrowing Base Property; provided that the aggregate amount of
the Borrowing Base NOI from Borrowing Base Properties described in clause (c)
above shall not exceed ten percent (10%) of the aggregate Borrowing Base NOI.
For the avoidance of doubt, (i) the Net Operating Income of a Borrowing Base
Property that is sold within a fiscal quarter will be excluded in calculating
Borrowing Base NOI and (ii) income from, and identifiable and avoidable expenses
directly related to, tenants in bankruptcy will be excluded in calculating
Borrowing Base NOI.

“Borrowing Base Properties” means, as of any date, the Properties that are
included in the Borrowing Base as of such date, and “Borrowing Base Property”
means any one of the Borrowing Base Properties.

“Borrowing Base Report” means a report in substantially the form of Exhibit F
(or such other form reasonably approved by Administrative Agent) certified by a
Responsible Officer of Parent, for itself and on behalf of Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date for which financial statements
have been delivered or were required to be delivered pursuant to Section 8.01(a)
or Section 8.01(b).

“Capitalization Rate” means seven and one-quarter percent (7.25%).

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent and L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Casualty” means, with respect to any Borrowing Base Property, such Borrowing
Base Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

5



--------------------------------------------------------------------------------

(c) the passage of thirty (30) days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement (excluding any contract or
arrangement which, by its terms, requires as a condition to the closing of such
transaction that the Obligations under this Agreement (other than Unmatured
Surviving Obligations) be refinanced or paid in full) that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Parent, or control over the equity securities of Parent entitled to vote for
members of the board of directors or equivalent governing body of Parent on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities; or

(d) Parent shall cease to be the sole general partner of Borrower; or

(e) Parent shall cease to own, directly or indirectly, at least fifty percent
(50%) of the issued and outstanding Equity Interests of Borrower; or

(g) Borrower shall cease to own, directly or indirectly, all of the issued and
outstanding Equity Interests in each Guarantor (other than Parent).

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

6



--------------------------------------------------------------------------------

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means the Loan Parties and their Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Debt Service Coverage Ratio” means, as of any date, the ratio of (a) the
Borrowing Base NOI for all Borrowing Base Properties for the then most recently
ended Calculation Period to (b) the product of (i) a hypothetical maximum amount
of principal of Loans times (ii) the Applicable Mortgage Constant.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Letters of Credit plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each

 

7



--------------------------------------------------------------------------------

of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, L/C Issuer, Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified Borrower, Administrative Agent, L/C
Issuer or Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by Administrative Agent in a written notice of such determination,
which shall be delivered by Administrative Agent to Borrower, L/C Issuer, Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for the Consolidated Group, on a consolidated basis (without
duplication), for any period, an amount equal to (a) Net Income of the
Consolidated Group for such period, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period (including gains
and losses on Dispositions not made in the ordinary course of business), (ii)
any income or gain and any loss or expense in each case resulting from early
extinguishment of Indebtedness, and (iii) any income or gain or any expense or
loss resulting from a Swap Contract (including by virtue of a termination
thereof), plus (b) an amount which, in the determination of Net Income for such
period pursuant to clause (a) above, has been deducted for or in connection with
(i) Interest Expense (including amortization of deferred financing costs, to the
extent included in the determination of Interest Expense per GAAP), (ii) income

 

8



--------------------------------------------------------------------------------

taxes, (iii) depreciation and amortization, (iv) amounts deducted as a result of
the application of FAS 141, (v) non-cash losses and expenses, and (vi)
adjustments as a result of the straight lining of rents, all as determined in
accordance with GAAP, plus (c) without duplication of amounts included in
clauses (a) and (b) above with respect to Unconsolidated Affiliates, the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, minus (d) all cash payments made during such period on account of
non-cash losses and expenses added to EBITDA pursuant to clause (b)(v) above in
a previous period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

“Environmental Assessment” has the meaning specified in Section 8.12.

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against any member of the Consolidated Group or against or
with respect to any Property or any condition, use, or activity on any Property
(including any such action against Administrative Agent or any Lender), and any
claim at any time threatened or made by any Person against any member of the
Consolidated Group or against or with respect to any Property or any condition,
use, or activity on any Property (including any such claim against
Administrative Agent or any Lender), relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from or in any way arising in
connection with any Hazardous Material or any Environmental Law.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.

“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such member of
the Consolidated Group resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any member of the
Consolidated Group with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
‘substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan if any Loan Party has any potential liability therefor or receipt of
notification that a Multiemployer Plan is in reorganization pursuant to Section
4241 of ERISA; (d) the filing of a notice of intent to terminate a Pension Plan
or Multiemployer Plan or the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.06(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exclusion Event” means (a) a Borrowing Base Property fails to satisfy the
criteria set forth in Section 5.03 to be a Borrowing Base Property after the
date such Borrowing Base Property was admitted into the Borrowing Base, or (b) a
Borrowing Base Property is subject to any Casualty or Condemnation that could
reasonably be expected to result in a Material Property Event.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Fee Letter” means the fee letter agreement dated May 13, 2013, among Borrower,
Parent, Administrative Agent and Arranger.

“First Extended Maturity Date” means July 24, 2017.

 

11



--------------------------------------------------------------------------------

“Fixed Charges” means, for the Consolidated Group, on a consolidated basis, for
any period, the sum (without duplication) of (a) Interest Expense required to be
paid in cash during such period, plus (b) scheduled principal payments on
account of Indebtedness of the Consolidated Group (excluding any balloon
payments on any Indebtedness, but only to the extent that the amount of such
balloon payment is greater than the scheduled principal payment immediately
preceding such balloon payment), plus (c) Restricted Payments paid in cash
(other than to a member of the Consolidated Group) with respect to preferred
Equity Interests of any member of the Consolidated Group, plus (d) the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate of the
Consolidated Group multiplied by the respective Unconsolidated Affiliate
Interest of each member of the Consolidated Group in such Unconsolidated
Affiliate, all for such period.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds from Operations” means, for any Person for any period, the sum of (a) Net
Income plus (b) depreciation and amortization expense determined in accordance
with GAAP excluding amortization expense attributable to capitalized debt costs;
provided that there shall not be included in such calculation (i) any proceeds
of any insurance policy other than rental or business interruption insurance
received by such Person, (ii) any gain or loss which is classified as
“extraordinary” in accordance with GAAP, (iii) any capital gains and taxes on
capital gains, (iv) income (or loss) associated with third-party ownership of
non-controlling Equity Interests, and (v) gains or losses on the sale of
discontinued operations.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or

 

12



--------------------------------------------------------------------------------

supply funds for the purchase or payment of) such Indebtedness or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.

“Guarantors” means, collectively, (a) Parent, (b) the Subsidiary Guarantors and
(c) with respect to the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations,
Borrower; and “Guarantor” means any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.

“Historical Financial Statements” means (a) the audited statements and balance
sheets and the related statements of income or operations, changes in
shareholders’ equity, and cash flows of the predecessor of Parent for the fiscal
years ending December 31, 2011 and December 31, 2012, and (b) the balance sheets
and the related statements of income or operations, changes in shareholders’
equity, and cash flows of the predecessor of Parent for the fiscal quarter ended
March 31, 2013, certified by the chief financial officer or treasurer of Parent
that such statements fairly present the consolidated financial condition of the
predecessor of Parent as of such dates and the consolidated results of
operations of the predecessor of Parent for the period ended on such dates, all
in accordance with GAAP.

“Immaterial Subsidiaries” means one (1) or more Subsidiaries of Parent (other
than any Subsidiary Guarantor) whose assets that are used in the calculation of
Total Asset Value do not exceed (a) two percent (2%) of Total Asset Value for
any one (1) Subsidiary or (b) five percent (5%) of Total Asset Value in the
aggregate for all such Subsidiaries, and “Immaterial Subsidiary” means any one
of the Immaterial Subsidiaries.

“Improvements” means any member of the Consolidated Group’s interest in and to
all onsite and offsite improvements to any Property, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on such
Property and/or in such improvements.

 

13



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers” acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable that are not past due
for more than ninety (90) days, unless such obligations are being contested in
good faith);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Initial Borrowing Base Properties” means the Properties listed on Schedule
5.01, and “Initial Borrowing Base Property” means any one of the Initial
Borrowing Base Properties.

 

14



--------------------------------------------------------------------------------

“Initial Maturity Date” means July 24, 2016.

“Interest Expense” means, for the Consolidated Group, on a consolidated basis,
for any period, without duplication, total interest expense determined in
accordance with GAAP (including for the avoidance of doubt capitalized interest
and interest expense attributable to the Consolidated Group’s ownership
interests in Unconsolidated Affiliates) for such period.

“Interest Payment Date” means: (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
(1st) Business Day of each calendar month and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months, or, subject to availability, fourteen (14) days thereafter, as
selected by Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IPO” means the initial public offering and private placement of Parent’s common
Equity Interests (a) pursuant to which Parent has received gross proceeds of at
least $185,000,000, and (b) resulting in common Equity Interests of Parent being
traded on the New York Stock Exchange.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

15



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date, the aggregate amount available to be
drawn under all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lease” means each existing or future lease, sublease (to the extent of any
Member of the Consolidated Group’s rights thereunder), or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

16



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, on any date, an amount equal to the greater
of (a) $20,000,000 and (b) ten percent (10%) of the Aggregate Commitments on
such date. The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness to
(b) Total Asset Value.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Subsidiary Guaranty, and the
Fee Letter.

“Loan Parties” means, collectively, Borrower and each Guarantor, and “Loan
Party” means any one of the Loan Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “swap
Contract.”

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole; (b) a material adverse effect on the rights and
remedies of Administrative Agent or any Lender under any Loan Documents, or of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either clause (a) or (b), such event or circumstance could reasonably be
expected to result in (i) a Material Adverse Effect, if such Property is not a
Borrowing Base Property, or (ii) a Material Property Event, if such Property is
a Borrowing Base Property.

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that could reasonably be expected to result in a material adverse effect on the
value of such Property.

 

17



--------------------------------------------------------------------------------

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value of such Property) or would prevent such Property
from being used in the manner in which it is currently being used.

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
First Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity
Date, (b) if the Initial Maturity Date is extended to the First Extended
Maturity Date pursuant to Section 2.14 and the First Extended Maturity Date is
not extended to the Second Extended Maturity Date pursuant to Section 2.14, then
the First Extended Maturity Date, and (c) if the Initial Maturity Date is
extended to the First Extended Maturity Date pursuant to Section 2.14 and the
First Extended Maturity Date is extended to the Second Extended Maturity Date
pursuant to Section 2.14, then the Second Extended Maturity Date; provided,
however, that in each case, if such date is not a Business Day, then the
Maturity Date shall be the next preceding Business Day.

“Maximum Availability” means, as of any date, an amount equal to the least of
(a) the Aggregate Commitments; (b) the product of (i) sixty percent (60%) and
the Borrowing Base Amount; and (c) the Mortgageability Amount. Each change in
the Borrowing Base Amount and the Mortgageability Amount shall be effective upon
receipt of a new Borrowing Base Report pursuant to the terms of this Agreement;
provided that any increase in the Borrowing Base Amount or the Mortgageability
Amount reflected in such Borrowing Base Report shall not become effective until
the fifth (5th) Business Day (or such lesser period agreed to in writing by
Administrative Agent) following delivery thereof.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
and (b) otherwise, an amount equal to one hundred and five percent (105%) of the
Outstanding Amount of all L/C Obligations.

“Mortgageability Amount” means the maximum amount of principal of Loans that
would result in a Debt Service Coverage Ratio equal to 1.50 to 1.0. For purposes
of determining the “Mortgageability Amount”, (i) no more than twenty percent
(20%) of the Mortgageability Amount shall be attributable to any single
Borrowing Base Property, (ii) no more than fifteen percent (15%) of the
Borrowing Base NOI may be from a single tenant, with any excess over such limit
being deducted from the Borrowing Base NOI, and (iii) no more than fifteen
percent (15%) of the Mortgageability Amount shall be attributable to Borrowing
Base Properties that are ground leased pursuant to Acceptable Ground Leases.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

18



--------------------------------------------------------------------------------

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

“Net Income” means the net income (or loss) of the Consolidated Group for any
period; provided, however, that Net Income shall exclude (a) extraordinary gains
and extraordinary losses for such period, (b) the net income of any Subsidiary
of Parent during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its organization documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that Parent’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of Parent,
except that Parent’s equity in the net income of any such Person for such period
shall be included in Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to Parent or a Subsidiary thereof
as a Restricted Payment (and in the case of a Restricted Payment to a Subsidiary
of Parent, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (b) of this proviso).

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants that were in occupancy and paying rent during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization, capital expenditures and
expenses and other non-cash expenses), and (ii) an amount equal to the greater
of (x) two and one-half percent (2.50%) of rents and (y) actual management fees
paid in cash, which expenses and accruals shall be calculated in accordance with
GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to
“Obligations” in the Guaranties, and any other Guarantees, security agreement,
or pledge agreements delivered to

 

19



--------------------------------------------------------------------------------

Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter arising from, by
virtue of, or pursuant to any Swap Contract that relates solely to the
Obligations owed to any Person who was Administrative Agent, a Lender or an
Affiliate of Administrative Agent or a Lender at the time such Swap Contract was
entered into, excluding in each case Excluded Swap Obligations (as defined in
the Subsidiary Guaranty).

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased by tenants pursuant to bona fide tenant Leases, which
tenants are not more than thirty (30) days late on all rent or other payments
due under such Leases and paying cash rent.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

 

20



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiple Employer Plan but not a Multiemployer Plan)
that is maintained or is contributed to by any Loan Party and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Liens” means Liens permitted by Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of any Loan Party or any ERISA Affiliate or any such Plan to which
any Loan Party or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3 -101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 8.02.

“Pro Forma Financial Statements” has the meaning specified in Section 7.05(b).

“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.

“Property Information” has the meaning specified in Section 5.02.

“Public Lender” has the meaning specified in Section 8.02.

“Recipient” means Administrative Agent, any Lender, L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that Indebtedness of a single-purpose entity which
is secured by substantially all of the assets of such single-purpose entity but
for which there is no recourse to another member of the Consolidated Group
(other than with respect to Customary Recourse Exceptions) shall not be
considered Recourse Debt even if such Indebtedness is fully recourse to such
single-purpose entity and unsecured

 

21



--------------------------------------------------------------------------------

Guarantees with respect to Customary Recourse Exceptions provided by a member of
the Consolidated Group of mortgage loans to Subsidiaries or Unconsolidated
Affiliates shall not be Recourse Debt as long as no demand for payment or
performance thereof has been made.

“Register” has the meaning specified in Section 12.06(c).

“REIT” means any Person that qualifies as a “real estate investment trust” under
Sections 856 through 860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is Swing
Line Lender or L/C Issuer, as the case may be, in making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans outstanding at
such time.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

22



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extended Maturity Date” means July 24, 2018

“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.16).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance reasonably acceptable to Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

 

23



--------------------------------------------------------------------------------

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all depreciation determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among Parent, Borrower and each limited partner of
Borrower named therein.

 

24



--------------------------------------------------------------------------------

“Total Asset Value” means, for the Consolidated Group as of any date, the sum of
(without duplication) the following: (a) an amount equal to (i)(A) the aggregate
Net Operating Income from all Properties owned or leased (as ground lessee) by
the Consolidated Group for the then most recently ended Calculation Period,
minus Net Operating Income attributable to all Properties that were sold or
otherwise Disposed of during then most recently ended Calculation Period minus
(B) the Annual Capital Expenditure Adjustment with respect to such Properties,
divided by (ii) the Capitalization Rate; provided that in no event shall the
amounts calculated in this clause (a) for any Property be less than zero (0);
plus (b) in the case of any Property that is owned or leased (as ground lessee)
for more than one (1) full fiscal quarter but less than four (4) full fiscal
quarters, an amount equal to (i)(A) the Net Operating Income from such Property
for the period from the first day of the first full fiscal quarter during which
such Property was owned and operated through the end of the last fiscal quarter
in the most recently ended Calculation Period, divided by the number of quarters
in such period and multiplied by four (4) minus (B) the Annual Capital
Expenditure Adjustment with respect to such Property, divided by (ii) the
Capitalization Rate; provided that in no event shall the amounts calculated in
this clause (b) for any Property be less than zero (0); plus (c) the aggregate
book value of all Properties owned or leased (as ground lessee) by the
Consolidated Group for less than one (1) full fiscal quarter and all unimproved
land holdings, mortgage or mezzanine loans, notes receivable and/or construction
in progress owned by the Consolidated Group; plus (d) without duplication of the
amounts included in clauses (a), (b), and (c) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a), (b), and (c)
above of each Unconsolidated Affiliate of the Consolidated Group multiplied by
the respective Unconsolidated Affiliate Interest of each member of the
Consolidated Group in such Unconsolidated Affiliate; plus (e) all Unrestricted
Cash; provided that in the case of the Property located at 700 Allen Avenue,
Glendale, California, 91201, from the Closing Date until the earlier of the date
that such Property has an Occupancy Rate of at least fifty (50%) and the date
that is twelve (12) months following the Closing Date, the value included in the
calculation of Total Asset Value for such Property shall be the greater of (x)
the value of such property calculated in accordance with clause (b) above and
(y) the book value of such Property.

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments and Revolving Credit Exposure of such Lender at such
time.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus (b)
without duplication of the amount included in clause (a) above with respect to
Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Recourse Debt” means, as of any date, (a) all Recourse Debt of the
Consolidated Group as of such date, plus (b) without duplication of the amount
included in clause (a) above with respect to Unconsolidated Affiliates, all
Recourse Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Secured Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

25



--------------------------------------------------------------------------------

“UCC” means, at any time, the Uniform Commercial Code as in effect in the
applicable jurisdiction at such time.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means an affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the members of the Consolidated Group at such
time by (b) the total book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all outstanding Equity Interests in such
Unconsolidated Affiliate at such time.

“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.

“Unencumbered Properties” means Properties owned by the Consolidated Group that
are not subject to any Liens (other than Liens that would be Permitted Liens if
each such Property were a Borrowing Base Property).

“United States” and “U.S.” mean the United States of America.

“Unmatured Surviving Obligation” means, at any time, any Obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the applicable Loan Document
survives the termination of such Loan Document.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien (other than
customary Liens in favor of any depositary bank where such cash is maintained)
or Negative Pledge (other than under the Loan Documents or pursuant to a
customary account agreement with the applicable depositary bank).

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt. For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.

“Unused Rate” means the following percentages per annum based upon the Daily
Usage of the Aggregate Commitments as set forth below:

 

Daily Usage

   Unused Rate  

£50%

     0.30 % 

>50%

     0.20 % 

 

26



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

27



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, subject to Section 1.03(b),
applied in a manner consistent with that used in preparing the Historical
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Consolidated Group shall be deemed to be carried at one
hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Parent or Required Lenders shall so request, Administrative
Agent, the Lenders, Parent and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Parent, Borrower and Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) concurrently with the delivery of financial statements under Section
8.01(a) or Section 8.01(b), Borrower shall provide to Administrative Agent and
the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Article II.

The Commitments and Credit Extensions

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (a) the Total Outstandings shall not exceed the Maximum
Availability, and (b) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

28



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone. Each such notice must be received by Administrative Agent not later
than (i) 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) 3:00
p.m. one (1) Business Day prior to the requested date of any Borrowing of Base
Rate Committed Loans; provided, however, that if Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one (1), two (2),
three (3) or six (6) months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by Administrative
Agent not later than 11:00 a.m. four (4) Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three (3) Business Days before the requested date of such
Borrowing, conversion or continuation, Administrative Agent shall notify
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Parent, on behalf
of Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than 1:00
p.m. on

 

29



--------------------------------------------------------------------------------

the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 6.02 (and, if
such Borrowing is the initial Credit Extension, Section 6.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c) A Eurodollar Rate Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Rate Loan unless Borrower makes all
payments required pursuant to Section 3.05 resulting therefrom. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans (other than Eurodollar Rate Loans with Interest Periods
of one (1) month) without the consent of Required Lenders.

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Maximum Availability, (y) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

30



--------------------------------------------------------------------------------

(ii) L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $200,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such Lender
to eliminate L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which L/C Issuer has Fronting
Exposure, as it may elect in its sole discretion.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
L/C Issuer would have no obligation at such time to issue the Letter of Credit
in its amended form under the terms hereof, or (B) the beneficiary of the Letter
of Credit does not accept the proposed amendment to the Letter of Credit.

 

31



--------------------------------------------------------------------------------

(vi) L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (A) provided to Administrative
Agent in Article XI with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article XI included L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Parent, on behalf of Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by L/C
Issuer, by personal delivery or by any other means acceptable to L/C Issuer.
Such Letter of Credit Application must be received by L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as Administrative Agent and L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as L/C Issuer may reasonably
require. Additionally, Borrower shall furnish to L/C Issuer and Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as L/C Issuer
or Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article VI shall not then be
satisfied, then, subject to the terms and conditions hereof, L/C Issuer

 

32



--------------------------------------------------------------------------------

shall, on the requested date, issue a Letter of Credit for the account of
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If Borrower so requests in any applicable Letter of Credit Application,
then, subject to the terms and conditions set forth herein, L/C Issuer agrees to
issue Letters of Credit that have automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit L/C Issuer to prevent any such extension at least once in
each twelve (12)- month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12)- month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by L/C Issuer, Borrower shall not be required to make a
specific request to L/C Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that L/C Issuer shall not permit any such
extension if (A) L/C Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section (a)2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
Administrative Agent that Required Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Lender or Borrower that one or
more of the applicable conditions specified in Section 6.02 is not then
satisfied, and in each such case directing L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof (such notice, the “Drawing Notice”). Not later than
the date that is the later (each such date, a “Reimbursement Date”) of (A) 11:00
a.m. on the first (1st) Business Day following the date of the delivery by L/C
Issuer of the Drawing Notice and (B) 11:00 a.m. on the date of any payment by
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse L/C Issuer through Administrative Agent in an amount equal to
the amount of such drawing; provided that if Borrower has not made such
reimbursement payment, then Administrative Agent shall promptly notify each
Lender of the Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, Borrower shall be deemed to have

 

33



--------------------------------------------------------------------------------

requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 6.02 (other than (x) the
delivery of a Committed Loan Notice and (y) the existence of a Default (other
than a Default under Section 10.01(f)) that is not an Event of Default). Any
notice given by L/C Issuer or Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of L/C Issuer at Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to Borrower in such amount. Administrative Agent shall remit the funds so
received to L/C Issuer.

(iii) If the Honor Date for any drawing on any Letter of Credit is prior to the
Reimbursement Date for such Letter of Credit, then Borrower shall pay L/C Issuer
interest on the amount of such drawing from the Honor Date to the Reimbursement
Date at a rate per annum equal to the rate then applicable to Base Rate Loans.
With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans for any reason, Borrower shall be deemed
to have incurred from L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Administrative Agent for
the account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 6.02 (other than (x)
the delivery of a Committed Loan Notice and (y) the existence of a Default
(other than a Default under Section 10.01(f)) that is not an Event of Default).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse L/C Issuer for the amount of any payment
made by L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

34



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of L/C
Issuer submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if Administrative Agent receives for
the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the greater of the Federal Funds Rate from time to time in effect
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

35



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
thereof.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of L/C Issuer, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or Required Lenders, as

 

36



--------------------------------------------------------------------------------

applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of L/C
Issuer, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against L/C Issuer, and L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C Issuer’s
rights and remedies against Borrower shall not be impaired by, any action or
inaction of L/C Issuer required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where L/C Issuer or
the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Letters of Credit times
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
(1st) Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of Required Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

37



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to L/C Issuer for its own account a fronting fee
with respect to each issued and outstanding Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first (1st) Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, Borrower shall pay directly to L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, shall make loans (each such loan, a ‘Swing Line Loan”) to
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that (x) after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Maximum Availability, and (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Commitment, (y) Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

 

38



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone. Each such notice must be received by Swing Line
Lender and Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $500,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to Swing Line Lender and Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of Parent,
on behalf of Borrower. Promptly after receipt by Swing Line Lender of any
telephonic Swing Line Loan Notice, Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Administrative Agent (by telephone or in writing) of the contents
thereof. Unless Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article VI is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to Borrower.

(c) Refinancing of Swing Line Loans.

(i) Swing Line Lender at any time in its sole discretion may request, on behalf
of Borrower (which hereby irrevocably authorizes Swing Line Lender to so request
on its behalf), that each Lender make a Base Rate Committed Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 6.02 (other than (x) the delivery of a Committed
Loan Notice and (y) the existence of a Default (other than a Default under
Section 10.01(f)) that is not an Event of Default). Swing Line Lender shall
furnish Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to Borrower in such amount. Administrative Agent shall remit the
funds so received to Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

39



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to Administrative Agent for the
account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), Swing Line Lender shall be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swing Line Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of Swing Line Lender submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 6.02 (other than (x) the delivery of a Committed Loan Notice and (y) the
existence of a Default (other than a Default under Section 10.01(f)) that is not
an Event of Default). No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by Swing Line
Lender.

(ii) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 12.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Applicable Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. Administrative Agent will make such demand upon the request of Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

40



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of Swing Line Lender.

(f) Payments Directly to Swing Line Lender. Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.

2.05 Prepayments.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Committed Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that Borrower shall be entitled to make any such payment
conditional on the receipt of other financing or the proceeds of other
transactions (if such payment is made in connection with a refinancing or other
payment in full of the Loans) to the extent specified in such notice. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided,
however, that Borrower shall be entitled to make any such payment conditional on
the receipt of other financing or the proceeds of other transactions (if such
prepayment is made in connection with a refinancing or other payment in full of
the Loans) to the extent specified in such notice.

(c) If for any reason the Total Outstandings at any time exceed the Maximum
Availability then in effect, then Borrower shall, within five (5) Business Days,
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Committed Loans and Swing
Line Loans the Total Outstandings exceed the Maximum Availability then in
effect.

 

41



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (a) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. Borrower
shall be entitled to make any such termination of the Aggregate Commitments
hereunder conditional on the receipt of other financing or the proceeds of other
transactions (if such termination is made in connection with a refinancing or
other payment in full of the Loans) to the extent specified in the termination
notice.

2.07 Repayment of Loans.

(a) Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
date five (5) Business Days after such Loan is made and (ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

42



--------------------------------------------------------------------------------

(iii) Upon the occurrence of an Event of Default pursuant to Section 10.01(f) or
10.01(g) and upon the request of Required Lenders if any other Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Fee. Borrower shall pay to Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, an unused fee equal to
the Unused Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Commitments for purposes of determining the unused fee. The unused fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article VI is not met, and shall be due
and payable quarterly in arrears on the first (1st) Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the last day of the Availability Period.
The unused fee shall be calculated quarterly in arrears, and if there is any
change in the Unused Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Unused Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) Borrower shall pay to Arranger and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

43



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii) or 2.03(i) or under
Article X. Borrower’s obligations under this paragraph shall survive for the
nine (9)- month period immediately following the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each

 

44



--------------------------------------------------------------------------------

Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by Administrative Agent after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Committed Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to Administrative Agent, then the applicable Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to such Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Administrative Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or L/C Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

45



--------------------------------------------------------------------------------

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article VI are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 12.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 12.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 12.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

46



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Extension of Maturity Date.

(a) Requests for Extension. Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than one hundred
twenty (120) days and not later than thirty (30) days prior to the Initial
Maturity Date, request that the Initial Maturity Date be extended to the First
Extended Maturity Date. If the Initial Maturity Date is extended to the First
Extended Maturity Date, then Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than one hundred
twenty (120) days and not later than thirty (30) days prior to the First
Extended Maturity Date, request that the First Extended Maturity Date be
extended to the Second Extended Maturity Date.

(b) Conditions Precedent. As a condition precedent to the extension of the
Initial Maturity Date to the First Extended Maturity Date and, if applicable,
the First Extended Maturity Date to the Second Extended Maturity Date, in each
case pursuant to this Section 2.14:

(i) Borrower shall deliver to Administrative Agent a certificate of (in
sufficient copies for each Lender) signed by a Responsible Officer of Parent,
for itself and on behalf of Borrower, certifying as of the date of the notice
described in Section 2.14(a), as of the Initial Maturity Date or the First
Extended Maturity Date, as applicable, and after giving effect to such
extension, that (1) the resolutions adopted by Parent, for itself and on behalf
of Borrower, with respect to the transactions contemplated hereunder (including
the extensions provided for herein) and delivered on the Closing Date remain in
full force and effect or certifying new resolutions of Parent, for itself or on
behalf of Borrower, approving or consenting to the applicable extension, (2) the
representations and warranties contained in Article VII and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers therein) on and as of the Initial Maturity Date or
the First Extended Maturity Date, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (without duplication of
any materiality qualifiers therein) as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
each of Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
shall refer to the Consolidated Group rather than to the predecessor of Parent,
and (3) no Default exists;

(ii) on the date of the extension of the Maturity Date to the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable, (each such
date, an “Extension Date”), Borrower shall pay to Administrative Agent, for the
pro rata account of each Lender in accordance with their respective Applicable
Percentages, an extension fee equal to (A) for the extension to the First
Extended Maturity Date, fifteen hundredths of one percent (0.15%) of the
Aggregate Commitments as of the applicable Extension Date and (B) if applicable,
for the extension to the Second Extended Maturity Date, two tenths of one
percent (0.20%) of the Aggregate Commitments as of the applicable Extension
Date, which fees shall, when paid, be fully earned and non-refundable under any
circumstances; and

 

47



--------------------------------------------------------------------------------

(iii) on the date of the notice described in Section 2.14(a) and the applicable
Extension Date and after giving effect thereto, (A) the representations and
warranties contained in Article VII and the other Loan Documents are true and
correct in all material respects (without duplication of any materiality
qualifiers therein) on and as of such Extension Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (without
duplication of any materiality qualifiers therein) as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in each of Sections 7.05(a) and 7.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 8.01(a) and
8.01(b), respectively, and shall refer to the Consolidated Group rather than to
the predecessor of Parent and (B) no Default exists; and

(c) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 12.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $200,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $20,000,000 or, if less,
the unused portion of the increase permitted under this Section 2.15,
(ii) Borrower may make a maximum of four (4) such requests, and (iii) after
giving effect to each such request, the Aggregate Commitments shall not exceed
$400,000,000 (less the amount of any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06). At the time of sending such notice,
Borrower (in consultation with Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders” responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent, L/C Issuer and Swing Line
Lender (which approvals shall not be unreasonably withheld, delayed or
conditioned), Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.15, Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

 

48



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (y) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VII and the other Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifiers
therein) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (without
duplication of any materiality qualifiers therein) as of such earlier date, and
except that for purposes of this Section 2.15, the representations and
warranties contained in each of Sections 7.05(a) and 7.05(b) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 8.01(a) and
8.01(b), respectively, and shall refer to the Consolidated Group rather than to
the predecessor of Parent, and (B) no Default exists. Borrower shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (ii) Borrower shall
be required to provide Cash Collateral pursuant to Section 10.02, or (iii) there
shall exist a Defaulting Lender, Borrower shall immediately (in the case of
clause (ii) above) or within one Business Day (in all other cases) following any
request by Administrative Agent or L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iii) above, after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c). If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent or L/C Issuer as herein provided (other than the
applicable depositary bank, subject to the applicable control agreement with
Administrative Agent), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America. Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

49



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 10.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.06(b)(vi))) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to L/C Issuer or Swing Line Lender hereunder; third, to Cash
Collateralize L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the

 

50



--------------------------------------------------------------------------------

payment of any amounts owing to the Lenders, L/C Issuer or Swing Line Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to L/C Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, unless such Fronting
Exposure has been Cash Collateralized by Borrower in accordance with the
provisions of this Agreement, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations

 

51



--------------------------------------------------------------------------------

and Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(A) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation, and (B) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.17(a)(iv) above cannot, or can only partially, be
effected, Borrower shall, without prejudice to any right or remedy available to
it hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.16.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line Lender
and L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Loan Party, then Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

52



--------------------------------------------------------------------------------

(ii) If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii) If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and L/C Issuer shall, and do hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Administrative Agent against any Indemnified Taxes attributable to
such Lender or L/C Issuer (but only to the extent that any Loan Party has not
already indemnified

 

53



--------------------------------------------------------------------------------

Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) Administrative Agent against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.06(d) relating to the maintenance of a Participant Register and
(C) Administrative Agent against any Excluded Taxes attributable to such Lender
or L/C Issuer, in each case, that are payable or paid by Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error. Each Lender and
L/C Issuer hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to
Administrative Agent under this Section 3.01(c)(ii).

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

54



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

55



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or L/C Issuer, or have any obligation to pay to any Lender
or L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this Section 3.01(f) the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 3.01(f) shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

56



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended
and replaced with an obligation to make Base Rate Loans in lieu thereof, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (b) Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, Administrative
Agent will promptly so notify Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Administrative Agent (upon the instruction of
Required Lenders) revokes such notice. Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;

 

57



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to Borrower shall be conclusive absent
manifest error. Borrower shall pay such Lender or L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the provisions of this Section 3.04
(including clause (e) below) shall not constitute a waiver of such Lender’s or
L/C Issuer’s right to demand such compensation, provided that Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies

 

58



--------------------------------------------------------------------------------

Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six (6)- month period referred to above
shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least ten (10) Business Days” prior notice (with
a copy to Administrative Agent) of such additional interest from such Lender. If
a Lender fails to give notice ten (10) Business Days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than (i) the failure of such
Lender to make a Loan, (ii) the delivery by such Lender of a notice under
Section 3.02 or (iii) the delivery of a notice by Administrative Agent under
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, L/C Issuer, or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
Borrower such Lender or L/C Issuer shall, as applicable, use

 

59



--------------------------------------------------------------------------------

reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or L/C Issuer, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a),
Borrower may replace such Lender in accordance with Section 12.13.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

Article IV.

Parent Guaranty

4.01 The Guaranty. Parent hereby guarantees to Administrative Agent and each of
the holders of the Obligations, as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. Parent hereby further agrees that
if any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateral or otherwise), Parent will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

4.02 Obligations Unconditional. The obligations of Parent under Section 4.01 are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of Parent
hereunder shall be absolute and unconditional under any and all circumstances.
Parent agrees that Parent shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the liability of Parent
hereunder, which shall remain absolute and unconditional as described above:

 

60



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of Parent) or shall be subordinated
to the claims of any Person (including any creditor of Parent).

With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Credit Extensions that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Administrative Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to

4.03 Reinstatement. Neither Parent’s obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower, by reason of Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of Parent under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and Parent agrees that it will indemnify Administrative Agent and each holder of
Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

4.04 Certain Waivers. Parent acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse

 

61



--------------------------------------------------------------------------------

against Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither Borrower nor
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of Parent’s obligations hereunder unless as a result thereof, the
Guaranteed Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that Parent’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

4.05 Remedies. Parent agrees that, to the fullest extent permitted by applicable
Laws, as between Guarantors, on the one hand, and Administrative Agent and the
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 10.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 10.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Parent for purposes of Section 4.01.

4.06 Rights of Contribution. Parent hereby agrees that, in connection with
payments made hereunder, Parent shall have a right of contribution from each
other Guarantor in accordance with applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and Parent shall not exercise any such contribution rights until the
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

4.07 Guaranty of Payment; Continuing Guaranty. The guarantee in this Article IV
is a guaranty of payment and performance, and not merely of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

Article V.

Borrowing Base

5.01 Initial Borrowing Base. As of the Closing Date, the Borrowing Base shall
consist of the Initial Borrowing Base Properties.

5.02 Requests for Admission into Borrowing Base. Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Borrowing Base. Such request shall be accompanied by the following
information regarding such Property (the “Property Information”): (a) a general
description of such Property’s location, market, and amenities; (b) a legal
description of such Property; (c) if such Property was purchased during the most
recent six (6) months, purchase information (including any contracts of sale and
closing statements); (d) cash flow projections for the next two (2) years and
operating statements for at least the previous two (2) years or since opening or
acquisition by Borrower or a Subsidiary Guarantor, as applicable, if open or
acquired less than two (2) years before such date; (e) if available, copies of
any inspection reports; (f) if available, a copy of the most-recent appraisal,

 

62



--------------------------------------------------------------------------------

if any, obtained by Borrower; (g) if available, an Environmental Assessment;
(h) if available, a survey; (i) title and Lien information; (j) current rent
rolls; (k) evidence of insurance (property and liability); and (l) such other
information with respect to such Property reasonably requested by Administrative
Agent to determine whether such Property meets the requirements in this
Agreement to make it eligible for inclusion in the Borrowing Base.

5.03 Eligibility. In order for a Property to be eligible for inclusion in the
Borrowing Base, such Property shall satisfy the following conditions:

(a) such property is primarily an industrial, light manufacturing, mixed or flex
property;

(b) such Property is located within the United States;

(c) such Property is Wholly-Owned by Borrower or a Subsidiary Guarantor in fee
simple or leased pursuant to an Acceptable Ground Lease;

(d) if such Property is owned by a Subsidiary Guarantor, then such Subsidiary
Guarantor may not incur, Guarantee, or otherwise be liable for any Indebtedness
(other than Unsecured Debt permitted pursuant to this Agreement and so long as
Parent and Borrower are in compliance with Sections 9.15(a), 9.15(c) and
9.15(f));

(e) such Property is not subject to any ground lease with a member of the
Consolidated Group as tenant (other than an Acceptable Ground Lease), any ground
lease with a Person as a tenant (other than a member of the Consolidated Group
pursuant to an Acceptable Ground Lease), any Lien (other than Permitted Liens),
or any Negative Pledge; solely for purposes of this subsection, “ground lease”
means a long-term lease of a Property in which the lessee owns the improvements
on such Property;

(f) except for restrictions set forth herein in the Tax Matters Agreement, and
any future tax sharing agreement containing substantially the same restrictions
as are set forth in the Tax Matters Agreement, Borrower or the applicable
Subsidiary Guarantor that owns such Property has the unilateral right to
(i) Dispose of such Property, and (ii) create a Lien on such Property as
security for Indebtedness of Borrower or such Subsidiary Guarantor;

(g) such Property is not unimproved land or property under development;

(h) such Property is free of all structural defects or major architectural
deficiencies, Material Title Defects, any event or circumstance that could
reasonably be expected to result in a Material Environmental Event, or other
adverse matters which, individually or collectively, could reasonably be
expected to result in a Material Property Event;

(i) such Property has an Occupancy Rate of at least seventy percent (70%) and,
after giving pro forma effect to such Property’s inclusion in the Borrowing
Base, the Occupancy Rate for all Borrowing Base Properties is at least eighty
percent (80%); and

(j) Administrative Agent is reasonably satisfied that, based on the Property
Information, such Property meets the requirements set forth herein for inclusion
in the Borrowing Base.

 

63



--------------------------------------------------------------------------------

5.04 Approvals and Notices. If, after the date of this Agreement, a Property
meets all the requirements to be included in the Borrowing Base set forth in
Section 5.03, then (a) Administrative Agent shall notify Borrower and Lenders in
writing that such Property is admitted into the Borrowing Base, and (b) Borrower
shall provide to Administrative Agent a Borrowing Base Report setting forth in
reasonable detail the calculations required to establish the amount of the
Borrowing Base with such Property admitted into the Borrowing Base and a
Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Consolidated Group is in compliance with the terms of
this Agreement with the inclusion of such Property in the Borrowing Base. Any
Property that does not meet the criteria set forth in Section 5.03 shall be
subject to Required Lenders” approval for admission into the Borrowing Base.
Notwithstanding the foregoing guidelines, Administrative Agent and Required
Lenders hereby approve all Initial Borrowing Base Properties for admission into
the Borrowing Base.

5.05 Exclusion Event.

(a) After the occurrence of an Exclusion Event, Required Lenders shall have the
right in their sole discretion at any time and from time to time to notify
Borrower that, effective ten (10) Business Days after the giving of such notice
(the “Exclusion Notice”) and for so long as the circumstances giving rise to
such Exclusion Event exist, such Property shall no longer be included in the
Borrowing Base.

(b) Borrowing Base Properties which have been subject to an Exclusion Event may,
at Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in
Section 5.06.

(c) If Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then Borrower may give Administrative Agent written
notice thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article V.

5.06 Release of Borrowing Base Property. Upon ten (10) days’ (or such shorter
period as Administrative Agent shall agree) prior written request of Borrower,
Administrative Agent shall release a Borrowing Base Property from the Borrowing
Base; provided that (a) no Default exists after giving effect thereto (other
than Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base), (b) after giving effect thereto, there are at least
twenty-five (25) Borrowing Base Properties, unless Required Lenders approve a
lesser amount, (c) such removal of a Borrowing Base Property from the Borrowing
Base (i) would not result in a mandatory prepayment becoming due or (ii) would
result in a mandatory prepayment becoming due and Borrower has made such
mandatory prepayment prior to such removal of such Borrowing Base Property from
the Borrowing Base, and (d) all representations and warranties of Borrower and
each other Loan Party contained in Article VII or any other Loan Document shall
be true and correct in all material respects (without duplication of any
materiality qualifiers therein) after giving effect to such requested release,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date; provided, further, that Administrative Agent shall have no
obligation to release any such Property without a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base without such Borrowing Base Property and a Compliance
Certificate setting forth in reasonable detail the calculations required to show
that the Consolidated Group is in compliance with the

 

64



--------------------------------------------------------------------------------

terms of this Agreement without the inclusion of such Borrowing Base Property in
the calculation of the Borrowing Base, in each case as of the date of such
release and after giving effect to any such release. At the request of Borrower
and upon satisfaction of the conditions set forth in this Section 5.06,
Administrative Agent shall confirm in writing that a Property has been removed
from the Borrowing Base.

5.07 Appraisals of Borrowing Base Properties. Administrative Agent will be
entitled to obtain, at Borrower’s expense, an appraisal of each Borrowing Base
Property or any part thereof if: (a) an Event of Default has occurred and is
continuing at the time Administrative Agent orders such appraisal; or (b) an
appraisal is required under applicable Law.

5.08 Minimum Borrowing Base Requirements. Each of Parent and Borrower shall, at
all times, cause:

(a) Occupancy Rate. The aggregate Occupancy Rate for all Borrowing Base
Properties to be eighty percent (80%) or greater.

(b) Minimum Borrowing Base Properties. There to be at least twenty-five
(25) Properties in the Borrowing Base.

(c) Borrowing Base Amount. The lesser of (i) the Borrowing Base Amount and
(ii) the Mortgageability Amount to be $130,000,000 or greater.

Article VI.

Conditions Precedent to Credit Extensions

6.01 Conditions of Initial Credit Extension. The obligation of L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Subsidiary Guaranty, in each
case sufficient in number for distribution to Administrative Agent, each Lender,
Parent, and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

65



--------------------------------------------------------------------------------

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of Latham & Watkins LLP, counsel to the Loan Parties, and
Venable LLP, counsel to Borrower and Parent, each addressed to Administrative
Agent and each Lender, as to the matters concerning the Loan Parties and the
Loan Documents as Administrative Agent may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals of any Governmental
Authority required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii) a certificate signed by a Responsible Officer of Parent, for itself and on
behalf of Borrower, certifying (A) that the conditions specified in Sections
6.02(a) and (b) have been satisfied, and (B) that there has been no event or
circumstance since December 31, 2012 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(viii) a duly completed Borrowing Base Report and Compliance Certificate
certifying compliance with the financial covenants set forth in Section 9.15
(other than Sections 9.15(e) and 9.15(f)), in each case prepared as of the
Closing Date on a proforma basis and signed by a Responsible Officer of Parent,
for itself and on behalf of Borrower;

(ix) the Property Information with respect to each of the Initial Borrowing Base
Properties;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(xi) such other certificates, documents, instruments or information as
Administrative Agent, L/C Issuer, Swing Line Lender or Required Lenders may
reasonably require.

(b) Any fees required to be paid pursuant to the Loan Documents on or before the
Closing Date shall have been paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) required to be paid pursuant to
the Loan Documents to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).

 

66



--------------------------------------------------------------------------------

(d) Administrative Agent and Lenders shall have received and be reasonably
satisfied with the Historical Financial Statements and the Pro Forma Financial
Statements.

(e) The IPO shall have occurred.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (without duplication of any
materiality qualifiers therein) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein) as of such
earlier date, and except that for purposes of this Section 6.02, the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01 and shall refer
to the Consolidated Group rather than to the predecessor of Parent.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d) After giving effect to such proposed Credit Extension, the Total
Outstandings do not exceed the Maximum Availability.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 6.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

Article VII.

Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

 

67



--------------------------------------------------------------------------------

7.01 Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law.

7.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
approvals, consents, exemptions, actions, notices or filings which have been
duly obtained, taken, given or made and are in full force and effect.

7.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent such enforceability
may be limited by any applicable Debtor Relief Laws and by general principles of
equity.

7.05 Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the predecessor of Parent as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The consolidated pro forma balance sheets of the Consolidated Group as of
the Closing Date, and the related consolidated pro forma statements of income
and cash flows for the portion of the fiscal year then ended (the “Pro Forma
Financial Statements”), certified by the chief financial officer or treasurer of
Parent, copies of which have been furnished to Administrative Agent and each
Lender, fairly present the consolidated pro forma financial condition of the
Consolidated Group as of such date and the consolidated pro forma results of
operations of Consolidated Group for the period ended on such date.

 

68



--------------------------------------------------------------------------------

(c) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

7.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
member of the Consolidated Group or against any of their properties or revenues
that (a) purport to adversely affect this Agreement or any other Loan Document,
or any of the loan transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 7.06, either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any member
of the Consolidated Group, of the matters described on Schedule 7.06.

7.07 No Default. No member of the Consolidated Group is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

7.08 Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Properties necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Borrowing Base
Property is subject to any Liens (other than Permitted Liens).

7.09 Environmental Compliance.

(a) The members of the Consolidated Group conduct from time to time in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 7.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except as otherwise set forth on Schedule 7.09, and except as could not
reasonably be expected to result in a Material Environmental Event: (a) none of
the Properties currently or formerly owned or operated by any member of the
Consolidated Group is listed or proposed for listing on the National Priorities
List or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such Property; (b) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any member of the Consolidated Group or, to the best of the knowledge of any
member of the Consolidated Group, on any property formerly owned or operated by
any member of the Consolidated Group; (c) there is no asbestos or
asbestos-containing material on any Property currently owned or operated by any
Company; and (d) Hazardous Materials have not been released, discharged or
disposed of on any Property currently or formerly owned or operated by any
member of the Consolidated Group.

(c) Except as otherwise set forth on Schedule 7.09, and except as could not
reasonably be expected to result in a Material Environmental Event: (a) member
of the Consolidated Group is undertaking, and has not completed, either
individually or together with

 

69



--------------------------------------------------------------------------------

other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (b) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any member of the
Consolidated Group have been disposed of in a manner not reasonably expected to
result in material liability to any member of the Consolidated Group.

(d) The representations and warranties contained in this Section 7.09 are the
sole and exclusive representations and warranties in this Agreement pertaining
to Environmental Laws, Environmental Claims or Hazardous Materials.

7.10 Insurance. The properties of the Consolidated Group are insured with
financially sound and reputable insurance companies not Affiliates of any member
of the Consolidated Group (after giving effect to reasonable and prudent
self-insurance), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the members of the Consolidated Group
operate.

7.11 Taxes. The members of the Consolidated Group have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any member of the Consolidated Group that would, if made,
have a Material Adverse Effect. No member of the Consolidated Group is in breach
of any obligations under the Tax Matters Agreement or other similar agreements.

7.12 ERISA Compliance.

(a) Except as, individually or in the aggregate, would not reasonably be
expected to result in liability of the Consolidated Group of $20,000,000 or
more, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws; (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS; and (iii) to the knowledge of Parent and Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the knowledge of Parent and Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred, and
no Loan Party or any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan or Multiemployer Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the

 

70



--------------------------------------------------------------------------------

Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) no Loan Party or any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) no Loan Party or
any ERISA Affiliate has engaged in a transaction that is subject to Section 4069
or Section 4212(c) of ERISA; and (v) no Pension Plan or Multiemployer Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
such plan. With respect to any Pension Plan, as of the most recent annual
valuation date for such Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher,
except to the extent that a Pension Plan with a funding target attainment
percentage lower than sixty percent (60%) would not be underfunded by an amount
in excess of $20,000,000 in order to achieve a funding target attainment
percentage of at least sixty percent (60%) with respect to such Pension Plan.

(d) The underlying assets of each Loan Party do not constitute Plan Assets.

7.13 Subsidiaries; Equity Interests. As of the Closing Date, Parent has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
7.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the applicable
member of the Consolidated Group in the amounts specified on Part (a) of
Schedule 7.13 free and clear of all Liens. As of the Closing Date, Parent has no
direct or indirect equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 7.13.

7.14 Margin Regulations; Investment Company Act.

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

7.15 Disclosure. Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any member of the Consolidated Group is subject that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any member of the
Consolidated Group to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

7.16 Compliance with Laws. Each member of the Consolidated Group is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or

 

71



--------------------------------------------------------------------------------

order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

7.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.

7.18 Borrowing Base Properties.

(a) Each Borrowing Base Property satisfies the criteria set forth in
Section 5.03 and no Exclusion Event has occurred and is continuing with respect
to any such Borrowing Base Property.

(b) Each Borrowing Base Property complies with all Laws, including all zoning,
subdivision and platting requirements, without reliance on any adjoining or
neighboring property, except where the failure to so comply could not reasonably
be expected to result in a Material Property Event.

(c) The Improvements with respect to each Borrowing Base Property comply with
all Laws regarding access and facilities for handicapped or disabled persons,
except where the failure to so comply could not reasonably be expected to result
in a Material Property Event.

(d) The Improvements with respect to each Borrowing Base Property have not
suffered any Casualty or otherwise been damaged (ordinary wear and tear
excepted) and not repaired, except as could not reasonably be expected to result
in a Material Property Event.

(e) No Borrowing Base Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or adverse zoning proceeding, except
as could not reasonably be expected to result in a Material Property Event.

(f) No Loan Party has made any contract or arrangement of any kind the
performance of which by the other party thereto would give rise to Liens (other
than Permitted Liens) on any Borrowing Base Property, except for any contract or
arrangement for the sale of any Property or a financing with any such Property
as collateral, which requires as a condition to the closing of such sale or
financing that such Property no longer be a Borrowing Base Property.

7.19 Ground Leases.

(a) The Loan Parties have delivered true and correct copies of each Acceptable
Ground Lease.

(b) Each such Acceptable Ground Lease is in full force and effect.

(c) To each member of the Consolidated Group’s knowledge, (i) there are no
defaults or terminating events under any such Acceptable Ground Lease by any
Loan Party or, to the knowledge of the applicable Loan Party, any ground lessor
thereunder, and (ii) no event has occurred which but for the passage of time, or
notice, or both would constitute a default or terminating event under any such
Acceptable Ground Lease except for such defaults or terminating events which are
either specifically disclosed to Administrative Agent in writing or could not
reasonably be expected to result in a Material Property Event.

 

72



--------------------------------------------------------------------------------

(d) All rents, additional rents, and other material sums due and payable under
each such Acceptable Ground Lease have been paid in full.

(e) No Loan Party nor the ground lessor under any such Acceptable Ground Lease
has commenced any action or given or received any notice for the purpose of
terminating any such Acceptable Ground Lease.

(f) Each such Acceptable Ground Lease or a memorandum thereof has been duly
recorded.

(g) No Loan Party’s interest in any such Acceptable Ground Lease is subject to
any Liens or encumbrances other than the ground lessor’s related fee interest
and other Permitted Liens.

7.20 Solvency. Each of Parent and Borrower is, individually, Solvent, and each
other Loan Party is, individually, Solvent if the contribution rights that such
Loan Party will have against the other Loan Parties and the subrogation rights
that such Loan Party may have, if any, against Borrower are taken into account.

7.21 REIT Status. Parent is in compliance with Section 8.17.

7.22 OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge of
Parent and the Loan Parties, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is Parent or any Subsidiary located, organized or resident in
a Designated Jurisdiction.

Article VIII.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

8.01 Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail substantially similar
to those delivered to Administrative Agent on or prior to the Closing Date or
otherwise reasonably satisfactory to Administrative Agent:

(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2013), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year (including consolidating financial information
with respect to Borrower), and the related consolidated and consolidating
statements of income or operations, changes in shareholders” equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief

 

73



--------------------------------------------------------------------------------

financial officer, treasurer or controller of Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Parent;

(b) as soon as available, but in any event within sixty (60) days after the end
of each fiscal quarter in any fiscal year of Parent (or, if earlier, five
(5) Business Days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended June 30, 2013), a consolidated balance sheet of Parent as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of Parent’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Parent as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event not later than ninety (90) days after
the end of each fiscal year of Parent, forecasts prepared by management of
Parent of consolidated balance sheets and statements of income or operations and
cash flows of the Consolidated Group on a quarterly basis for the immediately
following fiscal year (including the fiscal year in which the Maturity Date
occurs); and

(d) (i) as soon as reasonably practicable, but in any event not later than
ninety (90) days after the end of each fiscal year of Parent, a capital and
operating budget for each Borrowing Base Property; and (ii) as soon as
reasonably practicable but in any event within sixty (60) days after the end of
each fiscal quarter in any fiscal year of Parent (A) a statement of all income
and expenses in connection with each Borrowing Base Property, certified by a
Responsible Officer of Parent, for itself and on behalf of Borrower, in writing
as fairly presenting the financial information contained therein and (B) a
current rent roll, certified by a Responsible Officer of Parent, for itself and
on behalf of Borrower, as true and correct in all material respects.

As to any information contained in materials furnished pursuant to
Section 8.02(f), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

8.02 Certificates; Other Information. Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

74



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and 8.01(b), a duly completed Borrowing Base Report signed by
the chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(c) promptly after any request by Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
any member of the Consolidated Group, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(e) promptly upon reasonable request by Administrative Agent, but no more often
than once per calendar quarter unless a Default exists, information in a form
reasonably satisfactory to Administrative Agent concerning the Borrowing Base
Properties including copies of leases, copies of tenant financial statements,
agings of rent payments, copies of existing Environmental Assessments, and
copies of existing property inspection reports;

(f) promptly after the furnishing thereof, copies of any notice of default sent
to, or received from, any holder of debt securities in a principal amount
greater than $20,000,000 of any member of the Consolidated Group pursuant to the
terms of any indenture, loan or credit or similar agreement;

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by any member of the Consolidated Group, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any member of the Consolidated Group; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Consolidated Group, as Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or (b), or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

75



--------------------------------------------------------------------------------

Borrower hereby acknowledges that (a) Administrative Agent and/or Arranger may,
but shall not be obligated to, make available to the Lenders and L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Parent or its Subsidiaries, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, Arranger, L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

8.03 Notices. Each of Parent and Borrower shall promptly notify Administrative
Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any member of the Consolidated Group and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any member of the Consolidated Group, including pursuant to
any applicable Environmental Laws, in each case which has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) any material litigation, arbitration or governmental investigation or
proceeding instituted or, to the knowledge of any Loan Party, threatened in
writing against any Borrowing Base Property, and any material development in any
such litigation, arbitration or governmental investigation or proceeding;

(e) any actual or, to the knowledge of any Loan Party, threatened in writing
Condemnation of any material portion of any Borrowing Base Property or any
Casualty or other loss of or substantial damage to any Borrowing Base Property;

 

76



--------------------------------------------------------------------------------

(f) any notice received by any Loan Party with respect to the cancellation,
alteration or non-renewal of any insurance coverage maintained with respect to
any Borrowing Base Property;

(g) any required and material permit, license, certificate or approval with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any
material use, activity, operation or maintenance thereof or thereon, is not in
compliance in all material respects with any Law;

(h) of any material change in accounting policies or financial reporting
practices by Parent; and

(i) any material labor controversy pending or threatened against any member of
the Consolidated Group or any contractor performing work on any Borrowing Base
Property, and any material development in any labor controversy which has had or
could reasonably be expected to result in a Material Property Event.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Parent, for itself and on behalf of Borrower, setting
forth details of the occurrence referred to therein and stating what action
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

8.04 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all material tax liabilities, assessments and governmental charges or levies
upon a member of the Consolidated Group or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such member of the Consolidated Group; and (b) all lawful and material claims
which, if unpaid, would by law become a Lien upon its property, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such member of the Consolidated Group.

8.05 Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other member of the Consolidated Group to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.03 or 9.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

8.06 Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Loan Party to, keep the Borrowing Base Properties in good
order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted). Notwithstanding
the foregoing, no Loan Party shall, without the prior written consent of
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), make any structural or other alteration to a Borrowing Base
Property which materially impairs the value thereof.

 

77



--------------------------------------------------------------------------------

8.07 Maintenance of Insurance.

(a) Each of Parent and Borrower shall, and shall cause each other member of the
Consolidated Group to, maintain with financially sound and reputable insurance
companies not Affiliates of any member of the Consolidated Group (after giving
effect to reasonable and prudent self-insurance, including self-insurance
through captive insurance Subsidiaries), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

(b) Each of Parent and Borrower shall, and shall cause each other Loan Party to,
obtain and maintain, at Borrower’s or the applicable Loan Party’s sole expense:
(i) property insurance with respect to each Borrowing Base Property, against
loss or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all-risk”) coverage and against any and all acts of terrorism as covered by the
Terrorism Risk Insurance Act of 2002 (“TRIA”) and such other insurable hazards
as Administrative Agent may reasonably require and as is available at
commercially reasonable prices, in an amount not less than one hundred percent
(100%) of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent the applicable Loan
Party, Administrative Agent, and Lenders from becoming coinsurers; (ii) if and
to the extent any portion of any Borrowing Base Property or the Improvements is,
under the Flood Disaster Protection Act of 1973 (for purposes of this
Section 8.07, “FDPA”), as it may be amended from time to time, in a Special
Flood Hazard Area, within a Flood Zone designated A or V in a participating
community, a flood insurance policy in an amount sufficient to meet the
requirements of applicable Law and the FDPA, as such requirements may from time
to time be in effect; (iii) general liability insurance, on an “occurrence”
basis against claims for “personal injury” liability, including bodily injury,
death, or property damage liability, for the benefit of the Loan Parties as
named insureds; (iv) statutory workers’ compensation insurance (either by such
Loan Party or by the applicable contractor) with respect to any work on or about
any of the Borrowing Base Properties, covering all employees and contractors of
each Loan Party; and (v) such other insurance on the Borrowing Base Properties
and endorsements as may from time to time be reasonably required by
Administrative Agent (including but not limited to soft cost coverage,
automobile liability insurance, business interruption insurance, or delayed
rental insurance, boiler and machinery insurance, earthquake insurance, wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
Improvements. All insurance policies shall be issued and maintained by insurers,
in amounts, with deductibles, limits and retentions, and in forms reasonably
satisfactory to Administrative Agent. All insurance companies providing
insurance required pursuant to this Agreement or any other Loan Document must
have an A. M. Best Company financial and performance ratings of A-:VIII or
better. All insurance policies maintained, or caused to be maintained, with
respect to the Borrowing Base Properties, except for general liability
insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried, Administrative Agent
or any Lender and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured. If any insurer which has issued a policy of hazard,
liability, or other insurance required pursuant to this Agreement or any other
Loan Document becomes insolvent or is the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Administrative Agent’s reasonable opinion the financial responsibility of such
insurer is or becomes inadequate, then each Loan Party shall in each instance
promptly upon its discovery thereof or upon

 

78



--------------------------------------------------------------------------------

the request of Administrative Agent therefor, promptly obtain and deliver to
Administrative Agent a like policy (or, if and to the extent permitted by
Administrative Agent, acceptable evidence of insurance) issued by another
insurer, which insurer and policy meet the requirements of this Agreement or
such other Loan Document, as the case may be.

(c) Each of Parent and Borrower shall, and shall cause each Loan Party to, cause
all certificates of insurance or other evidence of each initial insurance policy
with respect to each Borrowing Base Property to be delivered to Administrative
Agent on or prior to the date such Borrowing Base Property is admitted into the
Borrowing Base, with all payments required pursuant to such policies to be paid
currently, and each renewal or substitute policy (or evidence of insurance)
shall be delivered to Administrative Agent, with all premiums fully paid
current, at least ten (10) days before the termination of the policy it renews
or replaces.

(d) Each of Parent and Borrower shall, and shall cause each other Loan Party to,
pay all premiums on policies required pursuant to this Section 8.07 as they
become due and payable and promptly deliver to Administrative Agent evidence
satisfactory to Administrative Agent of the timely payment thereof.

8.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, comply in all material respects
with the requirements of all Laws (including Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

8.09 Books and Records. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, maintain: (a) proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such member of the Consolidated
Group, as the case may be; and (b) such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.

8.10 Inspection Rights. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, permit representatives and
independent contractors of Administrative Agent (who may be accompanied by any
Lender or any representative of any Lender) to visit and inspect and photograph
any of its properties (including Borrowing Base Properties), to examine its
corporate, financial and operating records, and all recorded data of any kind or
nature, regardless of the medium of recording including all software, writings,
plans, specifications and schematics, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (with a representative of the
Consolidated Group being provided an opportunity to be present in such
discussions), all at the expense of Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to Parent, Borrower or such other member of the Consolidated
Group, as applicable; provided, however, that (i) when an Event of Default has
occurred and is continuing Administrative Agent (or any of its representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and without advance notice;
and (ii) unless an Event of Default has occurred and is continuing, (x) Borrower
shall not be required to pay the expenses for Administrative Agent for more than
one visit in any calendar year and (y) shall not be required to pay the expenses
for any visit by any Lender.

 

79



--------------------------------------------------------------------------------

8.11 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
for general corporate purposes not in contravention of any Law or of any Loan
Document.

8.12 Environmental Matters. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to:

(a) Violations; Notice to Administrative Agent.

(i) Keep each Borrowing Base Property free of releases of Hazardous Material, or
cause the releases to be addressed, to the extent such action is necessary to
prevent contamination which would reasonably be expected to result in a Material
Environmental Event;

(ii) Comply with all Environmental Laws except where the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect or a
Material Environmental Event;

(iii) Maintain each Borrowing Base Property free of the attachment of any
environmental Liens (other than Liens being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP);

(iv) Promptly deliver to Administrative Agent a copy of each report pertaining
to any Borrowing Base Property or to any member of the Consolidated Group
prepared by or on behalf of such member of the Consolidated Group pursuant to
any Environmental Law, in each case, other than any reports describing matters
that could reasonably be expected to result in a Material Environmental Event;
and

(v) Advise Administrative Agent in writing of any Environmental Claim, any
Environmental Liability, or of the discovery of any material release of any
Hazardous Material on any Borrowing Base Property, within a reasonable period of
time from when any member of the Consolidated Group first obtains knowledge
thereof, including a full description of the known nature and extent of the
Environmental Claim, Environmental Liability, and/or Hazardous Material and all
relevant circumstances.

(b) Site Assessments and Information. If Administrative Agent shall ever have
reason to believe that any Hazardous Material affects any Borrowing Base
Property, other than as would not reasonably be expected to result in a Material
Environmental Event, or if any Environmental Claim is made or threatened or
Environmental Liability suffered or incurred, or if a Default shall have
occurred and be continuing, then if requested by Administrative Agent, at
Borrower’s expense, deliver to Administrative Agent from time to time, in each
case within sixty (60) days after Administrative Agent’s request, an
Environmental Assessment (hereinafter defined) made after the date of
Administrative Agent’s request. As used in this Agreement, the term
“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of any Borrowing Base Property and of such scope
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may reasonably request,
by a consulting firm reasonably acceptable to Administrative Agent. Each member
of the Consolidated Group shall cooperate with each consulting firm making any
such Environmental Assessment and shall supply to the consulting firm, from time
to time and promptly on request, all information available to such member of the
Consolidated Group necessary to facilitate the completion of the Environmental
Assessment.

 

80



--------------------------------------------------------------------------------

8.13 Acceptable Ground Leases. Each of Parent and Borrower shall, and shall
cause each other Loan Party to:

(a) pay or cause to be paid all rents, additional rents, and other sums required
to be paid by such Loan Party, as tenant under and pursuant to the provisions of
each Acceptable Ground Lease;

(b) diligently perform and observe all of the terms, covenants, and conditions
of each Acceptable Ground Lease as tenant under such Acceptable Ground Lease;
and

(c) promptly notify Administrative Agent of (i) the giving to any Loan Party of
any notice of any default by such Loan Party under any Acceptable Ground Lease
and deliver to Administrative Agent a true copy of each such notice, and
(ii) any bankruptcy, reorganization, or insolvency of the landlord under any
Acceptable Ground Lease or of any notice thereof, and deliver to Administrative
Agent a true copy of such notice;

8.14 Reports and Testing. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, promptly deliver to
Administrative Agent copies of all material reports, studies, inspections, and
tests made on the Borrowing Base Properties, the Improvements thereon, or any
materials to be incorporated into the Improvements thereon. In addition, each of
Parent and Borrower shall, and shall cause each other member of the Consolidated
Group to, immediately notify Administrative Agent of any report, study,
inspection, or test that indicates any material adverse condition relating to
the Borrowing Base Properties, the Improvements, or any such materials which
could reasonably be expected to result in a Material Property Event.

8.15 Guaranties. Each of Parent and Borrower shall cause each Subsidiary of
Borrower that owns a Borrowing Base Property and each other member of the
Consolidated Group that is a direct or indirect holder of such Subsidiary’s
Equity Interests to (a) become a Subsidiary Guarantor by executing and
delivering to Administrative Agent the Subsidiary Guaranty (or an addendum
thereto in the form attached to the Subsidiary Guaranty), and (b) deliver to
Administrative Agent documents of the types referred to in Sections
6.01(a)(iii), 6.01(a)(iv), 6.01(a)(v) and 6.01(a)(vi), all such documentation
and opinion to be in form, content and scope substantially the same as those
delivered under such Sections or otherwise reasonably satisfactory to
Administrative Agent.

8.16 Keepwell. Each of Borrower and Parent at the time the Subsidiary Guaranty
by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Subsidiary Guaranty and the other Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering Borrower’s or Parent’s obligations
and undertakings under this Section 8.16 voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each of Borrower and Parent under
this Section 8.16 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full. Each of Borrower and Parent
intends this Section 8.16 to constitute, and this Section 8.16 shall be deemed
to constitute, a Guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

8.17 REIT Status. Parent shall elect to be taxed as a REIT for its taxable year
ending December 31, 2013 and will at all times continue to operate in a manner
to qualify for taxation as a REIT.

 

81



--------------------------------------------------------------------------------

8.18 Further Assurances. Each of Parent, Borrower and each Loan Party shall,
promptly upon request by Administrative Agent, or any Lender through
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Administrative
Agent, or any Lender through Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the provisions of the
Loan Documents, and (ii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto Administrative Agent or any Lender the
rights granted to Administrative Agent or any Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

Article IX.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligation) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

9.01 Liens. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any Borrowing Base Property, other than
the following:

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are (i) not overdue
for a period of more than thirty (30) days, (ii) do not materially and adversely
affect the operation of such Borrowing Base Property, or (iii) being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

82



--------------------------------------------------------------------------------

(g) tenant Leases and other interests of lessees and lessors under leases of
real property made in the ordinary course of business; and

(h) Liens securing judgments and attachments not constituting an Event of
Default under Section 10.01(h).

9.02 Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:

(a) Investments held by a member of the Consolidated Group on the Closing Date
and listed on Schedule 9.02;

(b) Investments held by a member of the Consolidated Group in the form of cash
or cash equivalents;

(c) advances to officers, directors and employees of a member of the
Consolidated Group in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments of any member of the Consolidated Group in any other member of
the Consolidated Group;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(f) Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);

(g) Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress) in an aggregate amount
not exceeding fifteen percent (15%) of Total Asset Value;

(h) Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable) in an aggregate amount not exceeding fifteen percent
(15%) of Total Asset Value;

(i) Investments in Unconsolidated Affiliates in an aggregate amount not
exceeding twenty-five percent (25%) of Total Asset Value; and

(j) additional Investments in an aggregate amount not to exceed $5,000,000;

provided that any determination as to whether an Investment shall be permitted
hereunder will be made at the time of, and after giving effect to, such
Investment; provided, further, that Investments under Sections 9.02(g) through
(j) shall not exceed thirty percent (30%) of Total Asset Value.

 

83



--------------------------------------------------------------------------------

9.03 Fundamental Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be or become a
Subsidiary Guarantor;

(b) any Subsidiary may dissolve or liquidate into (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) another
Subsidiary; provided that when any Subsidiary Guarantor is dissolving or
liquidating into another Subsidiary, the continuing or surviving Person shall be
or become a Subsidiary Guarantor;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor;

(d) Borrower or any Subsidiary may merge or consolidate with any Person that is
not a member of the Consolidated Group so long as: (i) after giving effect to
such merger or consolidation, no Default has occurred and is continuing; (ii) if
such merger or consolidation is with Borrower, then Borrower shall be the
continuing or surviving Person; and (iii) if such merger or consolidation is
with a Subsidiary Guarantor, then the continuing or surviving Person shall be or
become a Subsidiary Guarantor; and

(e) any Subsidiary may Dispose of all or substantially all of its assets in a
Disposition permitted pursuant to Section 9.04 (other than Section 9.04(f)).

9.04 Dispositions. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Disposition or enter
into any agreement to make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions in the ordinary course of business;

(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to Borrower or to a Wholly-Owned
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor, the transferee thereof must either be Borrower or a Subsidiary
Guarantor;

(e) Dispositions of Properties so long as no Default exists or would result
therefrom; provided that if any Disposition is of a Borrowing Base Property,
then Borrower shall have complied with Section 5.06; and

 

84



--------------------------------------------------------------------------------

(f) Dispositions permitted by Section 9.03 (other than Section 9.03(e)).

9.05 Restricted Payments. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(a) each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) each member of the Consolidated Group may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, each member of the Consolidated Group may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from an issue of new shares of its common stock or other
Equity Interests within ninety (90) days before such Restricted Payment;

(d) Borrower may make Restricted Payments to Parent and, to the extent
corresponding distributions to other holders of its Equity Interests are
required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments, for any twelve (12)- month period, not to exceed an amount
equal to the greater of: (i)(A) ninety-five percent (95%) multiplied by
(B) Funds From Operations for such period and (ii) the aggregate amount of
Restricted Payments required to be made by Parent in order for it to
(A) maintain its REIT status and (B) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default is then-existing or
would result from the making of such Restricted Payment by Parent (other than a
Default specified in Sections 10.01(f) or 10.01(g) or a Default that has
resulted in Administrative Agent exercising its remedies under Section 10.02(b),
in which case no Restricted Payments otherwise permitted under this clause
(d) may be made), Borrower may only make Restricted Payments to Parent and, to
the extent corresponding distributions to other holders of its Equity Interests
are required by its Organization Documents, to such other holders of Equity
Interests, in amounts sufficient to permit Parent to make, and Parent may make,
Restricted Payments in the minimum amount required in order for Parent to
maintain its REIT status;

(e) any member of the Consolidated Group may make non-cash Restricted Payments
in connection with employee, trustee and director stock option plans or similar
employee, trustee and director incentive arrangements; and

(f) so long as no Default shall have occurred and be continuing at the time
thereof or would result therefrom, with respect to an equity award granted
pursuant to an equity incentive compensation plan to any current or former
director, employee, independent contractor or other service provider, in each
case, of any of Parent, Borrower or Subsidiary thereof, (i) the withholding of
Equity Interests to satisfy any applicable withholding Tax obligations and/or
exercise or purchase price, (ii) the repurchase or acquisition by Parent or
Borrower of such entity’s Equity Interests or (iii) the grant, award,
modification or payment of any such equity award.

 

85



--------------------------------------------------------------------------------

9.06 Change in Nature of Business. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, engage in any
material line of business substantially different from those lines of business
conducted by the Consolidated Group on the date hereof or any business
substantially related or incidental thereto.

9.07 Transactions with Affiliates. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, enter into any
transaction of any kind with any Affiliate of a member of the Consolidated
Group, whether or not in the ordinary course of business; provided that the
foregoing shall not apply to:

(a) any transaction in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such member of the Consolidated
Group as would be obtainable by such member of the Consolidated Group at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate or (ii) that comply with the requirements of the North America
Security Administrators Association’s Statement of Policy of Real Estate
Investment Trusts;

(b) payments to or from such Affiliates under leases of commercial space on
market terms;

(c) payment of fees under asset or property management agreements under terms
and conditions available from qualified management companies;

(d) Investments by members of the Consolidated Group in Unconsolidated
Affiliates otherwise permitted pursuant to this Agreement;

(e) transactions between members of the Consolidated Group otherwise permitted
(or not prohibited) hereunder; and

(f) Restricted Payments permitted under Section 9.05.

9.08 Burdensome Agreements. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, enter into or permit to
exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Borrowing Base Property or
the Equity Interests in any member of the Consolidated Group (other than
Borrower) that directly owns a Borrowing Base Property, or (b) limits the
ability of any member of the Consolidated Group to transfer ownership of any
Borrowing Base Property or the Equity Interests in any member of the
Consolidated Group (other than Borrower) that directly owns a Borrowing Base
Property.

9.09 Use of Proceeds. Each of Parent and Borrower shall not use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

9.10 Borrowing Base Properties. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to:

(a) use or occupy or conduct any activity on, or allow the use or occupancy of
or the conduct of any activity on any Borrowing Base Properties in any manner
which violates any Law or which constitutes a public or private nuisance or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 8.07 commercially unreasonable (including by way of increased premium);

 

86



--------------------------------------------------------------------------------

(b) without the prior written consent of Administrative Agent, initiate or
permit any zoning reclassification of any Borrowing Base Property or seek any
variance under existing zoning ordinances applicable to any Borrowing Base
Property or use or permit the use of any Borrowing Base Property in such a
manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Laws;

(c) without the prior written consent of Administrative Agent, (i) impose any
material easement, restrictive covenant, or encumbrance upon any Borrowing Base
Property, (ii) execute or file any subdivision plat or condominium declaration
affecting any Borrowing Base Property or (iii) consent to the annexation of any
Borrowing Base Property to any municipality; or

(d) without the prior written consent of Administrative Agent, permit any
drilling or exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof.

in each case to the extent that any of the foregoing could, individually or in
the aggregate, reasonably be expected to result in a Material Property Event.

9.11 Acceptable Ground Leases. Each of Parent and Borrower shall not, and shall
not permit any other Loan Party to, without the prior written consent of
Administrative Agent, surrender the leasehold estate created by any Acceptable
Ground Lease or terminate or cancel any Acceptable Ground Lease.

9.12 Amendments of Organization Documents. Each of Parent and Borrower shall
not, and shall not permit any other member of the Consolidated Group to, amend
any of its Organization Documents in any manner that would adversely affect any
Loan Party’s ability to pay its Obligations hereunder or materially and
adversely impairs any rights or remedies of Administrative Agent or any Lender
under the Loan Documents or applicable Laws.

9.13 Accounting Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any change in fiscal
year.

9.14 Sanctions. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly, use the
proceeds of any Credit Extension or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions.

9.15 Financial Covenants. Each of Parent and Borrower shall not:

(a) Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of any
fiscal quarter of Parent, to exceed sixty percent (60%).

(b) Maximum Secured Leverage Ratio. Permit Total Secured Debt, as of the last
day of any fiscal quarter of Parent, to be greater than forty-five percent
(45%) of Total Asset Value.

 

87



--------------------------------------------------------------------------------

(c) Maximum Recourse Debt. Permit Total Recourse Debt, as of the last day of any
fiscal quarter of Parent, to be greater than fifteen percent (15%) of Total
Asset Value

(d) Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) $259,627,875.00, and (ii) an amount equal to
seventy-five percent (75%) of the net equity proceeds received by Parent after
the Closing Date (other than any such proceeds that are received within ninety
(90) days before or after any redemption of Equity Interests of Parent or
Borrower permitted hereunder).

(e) Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted EBITDA
to (ii) Fixed Charges for the Calculation Period ending as of the last day of
any fiscal quarter of Parent, to be less than 1.50 to 1.0.

(f) Minimum Unencumbered Debt Yield. Permit the ratio of (i) Unencumbered NOI to
(ii) Unsecured Debt of the Consolidated Group, as of the last day of any fiscal
quarter of Parent, to be less than eleven percent (11%).

9.16 ERISA Compliance. No Loan Party shall take any action that would cause its
underlying assets to constitute Plan Assets.

Article X.

Events of Default and Remedies

10.01 Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any member of the Consolidated Group fails to perform or
observe any term, covenant or agreement contained in any of Section 8.01, 8.02,
8.03, 8.05(a) (as it relates to any Loan Party), 8.10, 8.11 or 8.15 or Article
IX (other than Section 9.10); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (without duplication of any materiality qualifiers
therein) when made or deemed made; or

(e) Cross-Default. (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than

 

88



--------------------------------------------------------------------------------

(x) $20,000,000, either individually or in the aggregate, with respect to
Recourse Debt or (y) $50,000,000, either individually or in the aggregate with
respect to Non-Recourse Debt, and such failure continues after the expiration of
any applicable period of grace or notice, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than
$20,000,000; or

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group (other
than Immaterial Subsidiaries) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
(other than Immaterial Subsidiaries) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
remains unreleased, unvacated or not fully bonded for a period of thirty
(30) days after its issue or levy; or

(h) Judgments. There is entered against any member of the Consolidated Group and
remains outstanding (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding
$20,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive Business Days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result, individually
or in the aggregate with any other ERISA Event, in liability of any member of
the Consolidated Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000;
or

 

89



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than Unmatured Surviving Obligations), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of Loan
Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) REIT Status. Parent ceases to be treated as a REIT in any taxable year; or

(m) Stock Exchange Listing. Parent’s common Equity Interests shall cease to be
traded on the New York Stock Exchange, NASDAQ, or other nationally recognized
exchange reasonably acceptable to Required Lenders.

10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and L/C Issuer all rights and
remedies available to it, the Lenders and L/C Issuer under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:

 

90



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer (including the
reasonable allocated cost of internal counsel) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract (that relates solely to the
Obligations) between any Loan Party and Administrative Agent, any Lender or any
Affiliate of Administrative Agent or a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law;

provided that Excluded Swap Obligations with respect to any Subsidiary Guarantor
shall not be paid with amounts received from such Subsidiary Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section 10.03. Subject to Sections 2.03(c) and 2.16, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

Article XI.

Administrative Agent

11.01 Appointment and Authority. Each of the Lenders and L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
L/C Issuer, and except for any provision which provides specific rights to
Borrower or any other Loan Party, neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

91



--------------------------------------------------------------------------------

11.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. Administrative Agent shall
not be deemed to have knowledge of any Default, unless and until notice
describing such Default is given in writing to Administrative Agent by Borrower,
a Lender or L/C Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

92



--------------------------------------------------------------------------------

11.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or L/C Issuer unless Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

11.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by Required Lenders,
shall have been approved by Borrower (so long as no Event of Default exists and
pursuant to the requirements above) and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

93



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower and subject to Borrower’s approval (such approval not to be
unreasonably withheld, delayed or conditioned) so long as no Event of Default
exists, appoint a successor. If no such successor shall have been so appointed
by Required Lenders, shall have been approved by Borrower (so long as no Event
of Default exists and pursuant to the requirements above) and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by Required Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 11.06). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article XI and
Section 12.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 11.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

94



--------------------------------------------------------------------------------

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under Sections
2.03(i) and (j), 2.09 and 12.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 12.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

11.10 Guaranty Matters. The Lenders and L/C Issuer irrevocably authorize
Administrative Agent, and Administrative Agent hereby agrees for the benefit of
the Loan Parties, to release any Subsidiary Guarantor from its obligations under
any Subsidiary Guaranty if such Subsidiary Guarantor (a) no longer owns a
Borrowing Base Property (or no longer holds a direct or indirect interest in any
Subsidiary that owns a Borrowing Base Property), or (b) otherwise ceases to be
required to be a

 

95



--------------------------------------------------------------------------------

Subsidiary Guarantor pursuant to the terms of this Agreement or the Subsidiary
Guaranty. Upon request by Administrative Agent at any time, Required Lenders
will confirm in writing Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 11.10.

Article XII.

Miscellaneous

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01 (other than Section 6.01(c))
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02) without the written consent of such
Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result (on the date of the effectiveness of such
amendment) in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of Borrower
to pay interest or Letter of Credit Fees at the Default Rate;

(e) change Section 10.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release Parent from the Guaranty provided by Parent, without the written
consent of each Lender; or

(h) release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case
such release may be made by Administrative Agent acting alone);

 

96



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

12.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent, L/C Issuer or Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 12.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. Administrative

 

97



--------------------------------------------------------------------------------

Agent, Swing Line Lender, L/C Issuer or Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of Borrower, Administrative Agent, L/C Issuer
and Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Borrower,
Administrative Agent, L/C Issuer and Swing Line Lender. In addition, each Lender
agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

 

98



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, L/C Issuer, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

12.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, L/C
Issuer or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders and
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) L/C Issuer or Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 12.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) Required Lenders shall have the rights
otherwise ascribed to Administrative Agent pursuant to Section 10.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of
Required Lenders, enforce any rights and remedies available to it and as
authorized by Required Lenders.

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented
direct, out-of-pocket third party expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of a
single counsel (and appropriate local counsel) for Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this

 

99



--------------------------------------------------------------------------------

Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented direct, out-of-pocket third party expenses incurred by L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented direct, out-of-pocket third party expenses incurred by Administrative
Agent, any Lender or L/C Issuer (including the fees, charges and disbursements
of any counsel for Administrative Agent, any Lender or L/C Issuer; provided that
absent a conflict of interest, Borrower shall not be required to pay for more
than one (1) counsel (and appropriate local and special counsel)), in connection
with the enforcement or protection of the rights (A) in connection with this
Agreement and the other Loan Documents, including the rights of Administrative
Agent, Lenders and L/C Issuer under this Section, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by Loan Parties. Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, disbursements and other charges of a single
counsel to all Indemnified Parties taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnified Parties taken as a whole
in each relevant jurisdiction, and in the case of an actual or perceived
conflict of interest, additional counsel in each relevant jurisdiction to the
affected Indemnified Parties), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Claim or Environmental Liability related in any way to any
member of the Consolidated Group, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any member of the Consolidated Group, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 12.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

100



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), L/C
Issuer, Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
L/C Issuer, Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders” Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided further that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), L/C Issuer or Swing Line Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent), L/C Issuer or Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 12.04 and the indemnity provisions
of Section 12.02(e) shall survive the resignation of Administrative Agent, L/C
Issuer and Swing Line Lender, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any

 

101



--------------------------------------------------------------------------------

amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor Parent
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 12.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in Section 12.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

 

102



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to Swing Line Lender’s
rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
(other than a Defaulting Lender), an Affiliate of a Lender (other than a
Defaulting Lender) or an Approved Fund with respect to such Lender; provided
that Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender (other than a Defaulting Lender), an Affiliate of such Lender
(other than a Defaulting Lender) or an Approved Fund with respect to such
Lender; and

(C) the consent of L/C Issuer and Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, L/C Issuer, any Lender or
Borrower hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and

 

103



--------------------------------------------------------------------------------

Swing Line Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent in electronic form) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Lenders and L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.04(c) without regard to the
existence of any participation.

 

104



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of, and be subject to the obligations in, Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 12.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at Borrower’s request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days” notice to Borrower
and the Lenders, resign as L/C Issuer and/or upon thirty (30) days” notice to
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to

 

105



--------------------------------------------------------------------------------

Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (x) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (y) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

12.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and shall either have a legal obligation or shall agree to keep such information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the prior written consent of Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, L/C Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. For purposes of this Section,
“Information” means all information received from Parent or any Subsidiary
relating to Parent or any Subsidiary or any of their respective businesses,
other than any such information that is available to Administrative Agent, any
Lender or L/C Issuer on a nonconfidential basis prior to disclosure by Parent or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

106



--------------------------------------------------------------------------------

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, L/C Issuer or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, L/C Issuer and the Lenders, and
(y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, L/C Issuer or their respective Affiliates may have. Each Lender and
L/C Issuer agrees to notify Borrower and Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent or L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

107



--------------------------------------------------------------------------------

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation (other than Unmatured
Surviving Obligations) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, L/C Issuer or Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

12.13 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its exiting rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) Borrower shall have paid, or caused to be paid, to Administrative Agent the
assignment fee specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

108



--------------------------------------------------------------------------------

12.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. PARENT, BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST PARENT, BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

109



--------------------------------------------------------------------------------

12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates” understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by Administrative Agent and Arranger, and the
Lenders are arm’s-length commercial transactions between Borrower , each other
Loan Party and their respective Affiliates, on the one hand, and Administrative
Agent and Arranger, and the Lenders, on the other hand, (B) each of Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) Administrative Agent and Arranger and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither Administrative
Agent, Arranger nor any Lender has any obligation to Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent, Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and neither Administrative
Agent, Arranger nor any Lender has any obligation to disclose any of such
interests to Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against Administrative Agent and Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

12.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” ‘signed,” ‘signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

110



--------------------------------------------------------------------------------

12.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
Borrower shall, and shall cause all other Loan Parties to, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

12.19 Time of the Essence. Time is of the essence of the Loan Documents.

12.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally blank. Signature pages follow.]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

By:   REXFORD INDUSTRIAL REALTY, INC.,  

a Maryland corporation,

its General Partner

  By:   /s/ Howard Schwimmer     Name: Howard Schwimmer     Title: Co-Chief
Executive Officer   By:   /s/ Michael Frankel     Name: Michael Frankel    
Title: Co-Chief Executive Officer PARENT: REXFORD INDUSTRIAL REALTY, INC., a
Maryland corporation, By:   /s/ Howard Schwimmer   Name: Howard Schwimmer  
Title: Co-Chief Executive Officer By:   /s/ Michael Frankel   Name: Michael
Frankel   Title: Co-Chief Executive Officer

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent,

Swing Line Lender and L/C Issuer

By:   /s/ Julia Elterman   Name: Julia Elterman   Title: Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:   /s/ Julia Elterman   Name:
Julia Elterman   Title: Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:   /s/ J. Derek Evans   Name: J. Derek Evans   Title: Senior Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Faina Birger   Name: FAINA
BIRGER   Title: Authorized Officer

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Darin Mortimer   Name:
Darin Mortimer   Title:   Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:   /s/ Samuel A. Bluso   Name: Samuel A.
Bluso   Title:   Senior Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Lender By:   /s/ Daniel J Miltenberger   Name:
Daniel J Miltenberger   Title: Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:   /s/ Christina Blackwell   Name: Christina
Blackwell   Title: Vice President

 

Signature Page to Rexford Industrial Realty, L.P. Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 50,000,000         25.000000000 % 

Wells Fargo Bank, N.A.

     40,000,000         20.000000000 % 

JPMorgan Chase Bank, N.A.

     35,000,000         17.500000000 % 

PNC Bank, National Association

     22,500,000         11.250000000 % 

RBS Citizens, N.A.

     22,500,000         11.250000000 % 

California Bank & Trust

     15,000,000         7.5000000000 % 

City National Bank, N.A.

     15,000,000         7.5000000000 %    

 

 

    

 

 

 

Total

   $ 200,000,000         100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.01

INITIAL BORROWING BASE PROPERTIES

 

Name

  

Location

  

Property Type

  

NRSF

Mullberry    Whittier    Industrial    153,080 Monrovia    Monrovia   
Industrial    67,838 Crocker    Santa Clarita    Industrial    91,788 Pioneer   
Vista    Industrial    68,988 Poway    Poway    Industrial    40,022 Bledsoe   
Sylmar    Industrial    138,474 Easy Street    Simi Valley    Industrial   
102,327 Orangethorpe    Anaheim    Industrial    62,395 La Jolla    San Diego   
Industrial    97,967 Santa Fe Springs    Santa Fe Springs    Industrial   
106,995 East 157th Street    Gardena    Industrial    60,000 Yarrow Drive II   
Carlsbad    Industrial    80,441 Burbank    Burbank    Industrial    44,924 San
Gabriel    Pasadena    Industrial    31,619 Grand    Santa Ana    Industrial   
27,200 East 46th Street    Vernon    Industrial    190,663 Carson    Carson   
Industrial    16,534 Poinsettia    Vista    Industrial    121,892 Central   
Riverside    Industrial    63,675 Enfield    Palm Desert    Industrial    21,607
Arrow    Azusa    Industrial    69,592 Campus    Ontario    Industrial   
107,861 Vinedo    Pasadena    Industrial    48,381 Arroyo    San Fernando   
Industrial    76,993 Golden Valley    City of Industry    Industrial    58,084
Odessa    Van Nuys    Industrial    29,544 Shoemaker    Santa Fe Springs   
Industrial    86,010 MacArthur    Santa Ana    Industrial    122,060 Grand
Commerce    Santa Ana    Industrial    101,210 Calvert    Van Nuys    Industrial
   81,282 Del Norte    Oxnard    Industrial    125,514 Benson    Montclaire   
Industrial    88,146 Normandie    Torrance    Industrial    49,466 Harbor Wamer
   Santa Ana    Industrial    38,570 Paramount    Paramount    Industrial   
30,224 Valley    La Puente    Industrial    99,720

 

Schedule 5.01



--------------------------------------------------------------------------------

SCHEDULE 7.06

LITIGATION

None.

 

Schedule 7.06



--------------------------------------------------------------------------------

SCHEDULE 7.09

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.09



--------------------------------------------------------------------------------

SCHEDULE 7.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a) Subsidiaries

 

Subsidiary

  

Ownership Percentage

  

Owner

Rexford Industrial Realty, L.P.    100% General Partnership Interest    Rexford
Industrial Realty, Inc. RIF V—SPE Manager, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. Rexford Industrial, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF V—Grand Commerce Center, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF V—Calle
Perfecto, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V—Arroyo, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V—Vinedo, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V—Odessa, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V—MacArthur, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
RIF V—Golden Valley, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF V—Arrow Business Center, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF V—Normandie Business Center, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF V—Shoemaker Business
Center, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
V—Paramount Business Center, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF V—Jersey, LLC    100% Membership Interest    RIF
V—SPE Owner, LLC RIF V—Campus Avenue, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF V—Zenith Business Park, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF V—Mission Oaks, LLC    100%
Membership Interest    RIF V—SPE Owner, LLC RIF V—Calvert, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF V—Del Norte, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF V—Glendale
Commerce Center, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF V—3360 San Fernando, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF V—GGC Alcorn, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF V—Benson, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF V—240th Street, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF I—Walnut, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF I—Monrovia, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF I—Don Julian, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF I—Lewis Road,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF I—Oxnard,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF I-Valley
Blvd, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
I—Mulberry, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

RIF I—Alameda, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. Rexford Business Center—Fullerton, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF II—La Jolla Sorrento Business Park, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF II—Crocker, LLC
   100% Membership Interest    Rexford Industrial Realty, L.P. RIF II—Bledsoe
Avenue, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
II—First American Way, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF II—Pioneer Avenue, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF II—Kaiser, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF II—Easy Street, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF II—Orangethorpe, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF II—Orangethorpe TIC,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF III—157th
Street, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
III—Archibald, LLC    100% Membership Interest    Rexford Industrial Realty,
L.P. RIF III—Avenue Stanford, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF III—Empire Lakes, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF III—Impala, LLC    100% Membership Interest
   Rexford Industrial Realty, L.P. RIF III—Irwindale, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF III-Santa Fe Springs, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P. RIF III—Yarrow, LLC
   100% Membership Interest    Rexford Industrial Realty, L.P. RIF III—Yarrow
II, LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
III—Broadway, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
RIF IV—West 33rd Street, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF IV—Central, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF IV—Newton, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF IV—Long Carson, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF IV—Burbank, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF IV—East 46th Street,
LLC    100% Membership Interest    Rexford Industrial Realty, L.P. RIF
IV—Glendale, LLC    100% Membership Interest    Rexford Industrial Realty, L.P.
RIF IV—San Gabriel, LLC    100% Membership Interest    Rexford Industrial
Realty, L.P. RIF IV-Poinsettia, LLC    100% Membership Interest    Rexford
Industrial Realty, L.P. RIF IV—Cornerstone, LLC    100% Membership Interest   
Rexford Industrial Realty, L.P. RIF IV—Harbor Warner, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF IV—Grand, LLC    100% Membership
Interest    Rexford Industrial Realty, L.P. RIF IV—Enfield, LLC    100%
Membership Interest    Rexford Industrial Realty, L.P. RIF V—SPE Owner, LLC   
100% Membership Interest    Rexford Industrial Realty, L.P.

 

Schedule 7.13



--------------------------------------------------------------------------------

Part (b) Other Equity Investments

 

Subsidiary

  

Equity Investment

  

Issuer

RIF V—Mission Oaks, LLC    15% Membership Interests    DR Mission Oaks LLC

 

Schedule 7.13



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING INVESTMENTS

 

Subsidiary

  

Equity Investment

  

Issuer

RIF V—Mission Oaks, LLC    15% Membership Interests    DR Mission Oaks LLC

 

Schedule 9.02



--------------------------------------------------------------------------------

SCHEDULE 12.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Rexford Industrial Realty, L.P.

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

Attention: Michael Frankel

Telephone: (310) 966-3814

Telecopier: (310) 966-1690

Electronic Mail: mfrankel@rexfordindustrial.com

Taxpayer Identification Number: 46-2024407

GUARANTORS:

c/o Rexford Industrial Realty, Inc.

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

Attention: Michael Frankel

Telephone: (310) 966-3814

Telecopier: (310) 966-1690

Electronic Mail: mfrankel@rexfordindustrial.com

PARENT:

Rexford Industrial Realty, Inc.

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

Attention: Michael Frankel

Telephone: (310) 966-3814

Telecopier: (310) 966-1690

Electronic Mail: mfrankel@rexfordindustrial.com

Taxpayer Identification Number: 80-0894389

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Marchell Hilliard

 

Schedule 12.02



--------------------------------------------------------------------------------

Telephone: (213) 621-4837

Telecopier: (213) 621-4831

Electronic Mail: marchell.hilliard@baml.com

Other Notices as Administrative Agent:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

L/C ISSUER:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

SWING LINE LENDER:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-11-07

Los Angeles, CA 90071

Attention: Julie Elterman

Telephone: (213) 621-4815

Telecopier: (213) 621-4831

Electronic Mail: julia.elterman@baml.com

 

Schedule 12.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 24, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Committed Loans

 

  ¨ A conversion or continuation of Loans

 

  1. On                             (a Business Day).

 

  2. In the amount of $                    .

 

  3. Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

 

  4. For Eurodollar Rate Loans: with an Interest Period of [1] [2] [3] [6]
months.

The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit A



--------------------------------------------------------------------------------

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

 

By:   REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General
Partner   By:  

 

    Name:     Title:

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 24, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), Rexford Industrial Realty, L.P., a Maryland limited
partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                             (a Business Day).

 

  2. In the amount of $                    .

The Swing Line Loan requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B



--------------------------------------------------------------------------------

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

 

By:   REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General
Partner   By:  

 

    Name:     Title:

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[                    ] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by Lender to Borrower under certain that Credit
Agreement, dated as of July 24, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Rexford Industrial Realty, L.P., a Maryland limited partnership
(“Borrower”), Rexford Industrial Realty, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to
Administrative Agent for the account of Lender in Dollars in immediately
available funds at Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantees of the Guarantors. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

BORROWER:

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

 

By:   REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General
Partner   By:  

 

    Name:     Title:

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

                    Amount of    Outstanding                          Principal
   Principal           Type of Loan    Amount of   

End of

Interest

  

or Interest

Paid

  

Balance

This

   Notation

Date

  

Made

  

Loan Made

  

Period

  

This Date

  

Date

  

Made By

                 

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,     

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 24, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [            ] of Parent, and that, as such, he/she is authorized
to execute and deliver this Certificate to Administrative Agent on the behalf of
Parent, for itself and on behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Parent has delivered the year-end audited financial statements required by
Section 8.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the reports and opinions of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders” equity
and cash flows of the Consolidated Group in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.

3. A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower,
Parent and each other Loan Party performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of Borrower, Parent and each other Loan
Party contained in Article VII of the Agreement, and any representations and
warranties of any other Loan Party that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 7.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 8.01 of the Agreement, and shall refer to the
Consolidated Group rather than to the predecessor of Parent, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

PARENT:

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

By:       Name:   Title:

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 9.15(a) – Maximum Leverage Ratio.

A.     Total Indebtedness as of the Statement Date:

   $                    

B.     Total Asset Value as of the Statement Date:

   $                    

C.     Total Leverage Ratio (Line I.A divided by Line I.B):

                       %

Maximum permitted:

   60%

II.     Section 9.15(b) – Maximum Secured Leverage Ratio.

A.     Total Secured Debt as of the Statement Date:

   $                    

B.     Total Asset Value as of the Statement Date:

   $                    

C.     Total Secured Leverage Ratio (Line II.A divided by Line II.B):

                       %

Maximum permitted:

   45%

III.   Section 9.15(c) – Maximum Recourse Debt.

A.     Total Recourse Debt as of the Statement Date:

   $                    

B.     Total Asset Value as of the Statement Date:

   $                    

C.     Total Recourse Debt to Total Asset Value

  

(Line III.A divided by Line III.B):

                       %

Maximum permitted:

   15%

IV.   Section 9.15(d) – Minimum Tangible Net Worth.

A.     $259,627,875.00:

   $                    

B.     Net equity proceeds received by Parent after the Closing Date (excluding
any such proceeds that are received within 90 days before or after any
redemption of equity of Parent or Borrower permitted under the Credit agreement)
multiplied by 75%:

   $                    

C.     Minimum Tangible Net Worth (Line IV.A plus Line IV.B):

   $                    

D.     Tangible Net Worth as of the Statement Date:

   $                    

E.     [Excess][Deficiency] for covenant compliance

         (Line IV.D minus Line IV.C):

   $                    

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

V.     Section 9.15(e) – Minimum Fixed Charge Coverage Ratio.

  

A.     Adjusted EBITDA for the four (4) fiscal quarters ending on the Statement
Date (the “Calculation Period”):

   $                    

B.     Fixed Charges for the Calculation Period:

   $                    

C.     Fixed Charge Coverage Ratio (Line V.A divided by Line V.B):

                to 1.0

Minimum required:

   1.50 to 1.0

VI.   Section 9.15(f) – Minimum Unencumbered Debt Yield.

  

A.     Unencumbered NOI as of the Statement Date:

   $                    

B.     Unsecured Debt of the Consolidated Group as of the Statement Date

   ___________

C.     Unencumbered Debt Yield (Line VI.A divided by Line VI.B):

                       %

Minimum required:

   11%

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

BORROWING BASE REQUIREMENTS

 

 

 

VII.    Borrowing Base Amount.      

A.     Aggregate Borrowing Base Amount for all Borrowing Base Properties (See
Annex A)1 :

   $                       

B.     Mortgageability Amount (See Annex B)2 :

   $                       

C.     Lesser of Lines VII.A and VII.B:

   $                       

Minimum required:

   $130,000,000 VIII.    Borrowing Base Availability.      

A.     Borrowing Base Amount (Line VII.A) times 60%:

   $                       

B.     Mortgageability Amount (Line VII.B):

   $                       

C.     Aggregate Commitments:

   $                       

D.     Maximum Availability (Least of Lines VIII.A, VIII.B and VIII.C):

   $                       

E.     Total Outstandings:

   $                       

F.      [Borrowing Base Availability][Borrowing Base Deficiency] (Line VIII.D
minus Line VIII.E):

   $                     IX.    Number of Borrowing Base Properties.      

Number of Borrowing Base Properties

        

 

  

Minimum required:

   25

 

1 For purposes of determining the “Borrowing Base Amount”, (a) no more than
twenty percent (20%) of the Borrowing Base Amount shall be attributable to any
single Borrowing Base Property, (b) no more than fifteen percent of the
Borrowing Base NOI may be from a single tenant, with any excess over such limit
being deducted from the Borrowing Base NOI, and (c) no more than fifteen percent
(15%) of the Borrowing Base Amount shall be attributable to Borrowing Base
Properties that are ground leased pursuant to Acceptable Ground Leases.

2 For purposes of determining the “Mortgageability Amount”, (a) no more than
twenty percent (20%) of the Mortgageability Amount shall be attributable to any
single Borrowing Base Property, (b) no more than fifteen percent of the
Borrowing Base NOI may be from a single tenant, with any excess over such limit
being deducted from the Borrowing Base NOI, and (c) no more than fifteen percent
(15%) of the Mortgageability Amount shall be attributable to Borrowing Base
Properties that are ground leased pursuant to Acceptable Ground Leases.

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

X. Occupancy Rate of Borrowing Base Properties.

 

  A. Occupancy Rate for each Borrowing Base Property

 

Borrowing Base

Property

  

Square Footage

   Square Footage
Rented    Occupancy Rate [Property]          [Property]          [Property]   
      [Property]          Total:         

 

 

B.     Aggregate Occupancy Rate for all Borrowing Base Properties (total square
footage rented divided by total
 square footage):

                       %

 Minimum required:

   80%

 

Exhibit D – Page 7



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors_] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.      Assignor[s]:

  

 

        

 

     

 

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7  Include all applicable subfacilities.

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

2.      Assignee[s]:

  

 

        

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Rexford Industrial Realty, L.P., a Maryland limited partnership

 

4. Administrative Agent: Bank of America, N.A., as administrative agent under
the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of July 24, 2013, among Rexford
Industrial Realty, L.P., a Maryland limited partnership, Rexford Industrial
Realty, Inc., a Maryland corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender

 

6. Assigned Interest[s]:

 

Assignor[s]8

   Assignee[s]9    Aggregate
Amount of
Commitment
for all Lenders10    Amount of
Commitment
Assigned    Percentage
Assigned of
Commitment11    CUSIP
Number       $                        $                   

 

               %          $                        $                   

 

               %          $                        $                   

 

               %   

[7. Trade Date:                         ]12

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

8  List each Assignor, as appropriate.

9  List each Assignee, as appropriate.

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

 

[Consented to and]13 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:     Title:   [Consented to:]14

BORROWER:

 

REXFORD INDUSTRIAL REALTY, L.P.,

a Maryland limited partnership

By:   REXFORD INDUSTRIAL REALTY, INC.,   a Maryland corporation,   its General
Partner   By:                                    
                                                  Name:         Title:

 

13 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

14 To be added only if the consent of Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit E-1 – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 8.01(a) or 8.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

Exhibit E-1 – Page 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E-1 – Page 5



--------------------------------------------------------------------------------

Exhibit E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

   LOGO [g591718g62q77.jpg]

 

1. Borrower or Deal Name: Rexford Industrial Realty, L.P.

 

                        (i) E-mail this document with your commitment letter to:
[                            ]

 

E-mail address of recipient: [                            ]

                                        2. Legal Name of Lender of Record for
Signature Page:                                     
                                         
                                         
                                                      

 

        Markit Entity Identifier (MEI)
#                                         
                                                            

  

 

        Fund Manager Name (if applicable)

                     

 

        Legal Address from Tax Document of Lender of Record:

 

        Country

                 

 

        Address

                                City                             
                                                    
State/Province                                                
Country                                                                         

 

3. Domestic Funding Address:    4. Eurodollar Funding Address:

 

Street Address                                        
                                                              

   Street Address                                
                                                                                
                               

 

Suite/ Mail Code                                                               
                                  

   Suite/Mail Code                                
                                                                                
                           

 

City                                                         

   State                                                      
City                                                       
State                                                                    

 

Postal Code                                          

   Country                                                
Postal Code                                         
Country                                                  

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Exhibit E-2



--------------------------------------------------------------------------------

Primary Credit Contact:

 

First Name

     

Middle Name

     

Last Name

     

Title

     

Street Address

     

Suite/Mail Code

     

City

     

State

     

Postal Code

     

Country

     

Office Telephone #

     

Office Facsimile #

     

Work E-Mail Address

     

IntraLinks/SyndTrak

 

E-Mail Address

     

Secondary Credit Contact:

 

First Name

     

Middle Name

     

Last Name

     

Title

     

Street Address

     

Suite/Mail Code

     

City

     

State

     

Postal Code

     

Country

   

 

Exhibit E-2



--------------------------------------------------------------------------------

Office Telephone #   

 

Office Facsimile #   

 

Work E-Mail Address   

 

IntraLinks/SyndTrak    E-Mail Address   

 

 

Primary Operations Contact:    Secondary Operations Contact: First   

 

   MI      Last   

 

   First   

 

   MI      Last     

Title   

 

   Title   

 

Street Address   

 

   Street Address   

 

 

 

  

Suite/Mail Code   

 

   Suite/Mail Code   

 

 

 

  

 

City   

 

   State   

 

   City   

 

   State   

 

 

        

Postal Code   

 

   Country   

 

   Postal Code   

 

   Country   

 

 

           

Telephone   

 

   Facsimile   

 

   Telephone   

 

   Facsimile   

 

 

     

 

E-Mail Address   

 

   E-Mail Address   

 

 

 

     

IntraLinks/SyndTrak E-Mail           IntraLinks/SyndTrak E-Mail   

Address   

 

   Address   

 

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

Letter of Credit Contact:

Counsel:

   Draft Documentation Contact or Legal First   

 

   MI      Last   

 

   First   

 

   MI      Last     

Title   

 

   Title   

 

Street Address   

 

   Street Address   

 

 

 

  

Suite/Mail Code   

 

   Suite/Mail Code   

 

 

 

  

 

Exhibit E-2



--------------------------------------------------------------------------------

City   

 

   State   

 

   City   

 

   State   

 

 

        

Postal Code   

 

   Country   

 

   Postal Code   

 

   Country   

 

 

           

Telephone   

 

   Facsimile   

 

   Telephone   

 

   Facsimile   

 

 

     

 

E-Mail Address   

 

   E-Mail Address   

 

 

 

     

6. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name

  

 

 

 

 

 

  

ABA #

  

 

 

 

 

 

  

City

  

 

 

   State   

 

 

 

  

Account #

  

 

 

 

 

  

Account Name

  

 

 

 

 

 

  

Attention

  

 

 

 

 

 

  

 

Exhibit E-2



--------------------------------------------------------------------------------

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers”
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name

  

 

 

 

 

 

  

ABA #

  

 

 

 

 

 

  

City

  

 

 

   State   

 

 

 

  

Account #

  

 

 

 

 

  

Account Name

  

 

 

 

 

 

  

Attention

  

 

 

 

 

 

  

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?         
YES          NO

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):   

 

  

 

   -  

 

     

 

  

 

  

 

  

 

 

    

 

           

Tax Withholding Form Delivered to Bank of America (check applicable one):

         W-9          W-8BEN          W-8ECI                  W-8EXP
                 W-8IMY

 

Exhibit E-2



--------------------------------------------------------------------------------

Tax Contact:

First                     MI      Last                         

Title                                                  

Street Address                                             

Suite/ Mail Code                                        

City                                  State                    

Postal Code                         Country            

Telephone                     Facsimile                

E-Mail Address                                                     

NON–U.S. LENDER INSTITUTIONS

9. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

9. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

Exhibit E-2



--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g591718g87i08.jpg]

9. Bank of America’s Payment Instructions:

 

Pay to:

   Bank of America, N.A.    ABA # 026009593    New York, NY    Account #
[                    ]    Attn: Corporate Credit Services    Ref: Rexford
Industrial Realty, L.P.

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE PROPERTY REPORT

Financial Statement Date:                    ,     

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 24, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Rexford Industrial Realty, L.P., a Maryland limited
partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                    ] of Parent, and that, as such, he/she is
authorized to execute and deliver this Borrowing Base Property Report to
Administrative Agent on the behalf of Parent, for itself and on behalf of
Borrower, and that:

The information relating to the Borrowing Base Properties set forth on Schedule
1 attached hereto is true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit F



--------------------------------------------------------------------------------

PARENT:

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

By:      

Name:

Title:

 

Exhibit F



--------------------------------------------------------------------------------

BORROWING BASE PROPERTY REPORT

SCHEDULE I

PREPARED ON [                    ]

FOR

THE PERIOD ENDING [                    ]

 

Name of
Property

  

Address

   City,
State    Property
Type    NRSF    Occupancy
(Current)    Occupancy
(Projected)    NOI
(TTM)    NOI
(Projected)    Implied
Values    Percentage
of all
Borrowing
Base
Properties

 

Exhibit F – Schedule I



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 24, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:           Name:       Title:    

Date:                     , 20        

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 24, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:           Name:       Title:    

Date:                     , 20        

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 24, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:           Name:       Title:    

Date:                     , 20        

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 24, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Rexford Industrial Realty, L.P., a Maryland
limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:           Name:       Title:    

Date:                     , 20        

 

Exhibit G-4